         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 1 of 70




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NEW YORK

                                            )
                                            )
                                            )
CASSANDRA MULVEY, individually and ) CLASS ACTION COMPLAINT
on behalf of all others similarly situated, )
                                            )
                 Plaintiff,                 )
                                            ) DEMAND FOR JURY TRIAL
v.                                          )
                                            )
FISHER-PRICE, INC. and MATTEL, INC., )
                                            )
                 Defendants.                )
                                            )



                                  NATURE OF THE ACTION

       1.      The Fisher-Price Rock ’n Play Sleeper (“Rock ’n Play Sleeper”) is an inclined

infant “sleeper” that Defendants, until April 12, 2019, marketed as suitable for all night or

prolonged sleep. Defendants’ marketing of this product as appropriate for prolonged sleep was

intentional and overt. Not only is “Sleeper” in the name of the product, but the boxes in which

the Rock ’n Play Sleepers were sold, and other materials used to promote them, prominently

exclaim, “Baby can sleep at a comfortable incline all night long!” and make similar statements

about its fitness for nighttime sleep. This marketing was dangerously false and misleading, as

the product is not safe for all-night or prolonged sleep for infants.

       2.      The Rock ’n Play Sleeper is inherently unsafe as a sleeper and unfit for its

intended use. Its use poses a number of serious safety risks that have led to many documented

instances of infant deaths and injuries. By positioning an infant at a 30-degree incline, the Rock

’n Play Sleeper significantly increases the risk that the infant’s head will slip into a dangerous

position, tilt to constrict the windpipe and/or cause the infant’s face to become pressed against
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 2 of 70



the padded fabric in the sleeper and block airflow, which the infant may be unable to correct.

This increases the risk of death by asphyxiation. In addition, because Defendants advise parents

to keep babies strapped in restraints overnight while sleeping on an incline, the Rock ’n Play

Sleeper increases the infant’s risk of developing flat head (plagiocephaly) and twisted neck

(torticollis) syndromes, conditions that often require babies to wear expensive head-molding

helmets and undergo physical therapy.

       3.      Defendants knew about these risks for as long as they sold the Rock ’n Play

Sleeper. Among other things, (1) the American Academy of Pediatrics (“AAP”) and major

consumer groups repeatedly issued warnings about the serious dangers of inclined sleepers; (2)

due to these known dangers, regulators in Canada and Australia did not allow Defendants to sell

the Rock ’n Play Sleeper in their countries as a “sleeper”; (3) Defendants have already been sued

for at least one infant death in a Rock ’n Play Sleeper; (4) at least 32 deaths have occurred in

babies using the Rock ’n Play Sleeper; and (5) upwards of 700 injuries have been reported due to

the use of inclined sleepers, including the Rock ’n Play Sleeper. Ignoring documented safety

concerns, Defendants marketed and sold the Rock ’n Play Sleeper in the United States as an

infant sleeper that is suitable for all night and prolonged sleep.

       4.      In fact, as set forth below, the Rock ’n Play Sleeper is so dangerous and has

caused so many infant deaths, that, on April 12, 2019, Defendants, after making an incomplete

disclosure on April 5, 2019, were forced to recall approximately 4.7 million Rock ’n Play

Sleepers units in the United States.

       5.      On April 5, 2019, the Consumer Product Safety Commission (“CPSC”) and

Fisher-Price issued a statement acknowledging that ten infants have died while in the Rock ’n

Play Sleeper since 2015, and warning consumers to stop using the Rock ’n Play Sleeper once the



                                                -2-
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 3 of 70



infant reaches three months of age or as soon as the infant exhibits rollover capabilities. 1 The

news release stated, in relevant part:

               The Consumer Product Safety Commission (CPSC) and Fisher-Price
               warn consumers about the Fisher-Price Rock ’n Play due to reports of
               death when infants roll over in the product. According to medical
               literature, infants typically begin rollover behaviors at 3 months. The
               CPSC is aware of 10 infant deaths in the Rock ’n Play that have
               occurred since 2015, after the infants rolled from their back to their
               stomach or side, while unrestrained. All 10 infants were 3 months or
               older.

               Because deaths continue to occur, CPSC is recommending consumers
               stop use of the product by three months of age, or as soon as an infant
               exhibits rollover capabilities. CPSC has previously warned consumers
               to use restraints in infant inclined sleep products.

               Fisher-Price warns consumers to stop using the product when infants can
               roll over, but the reported deaths show that some consumers are still
               using the product when infants are capable of rolling and without using
               the three point harness restraint.

               CPSC and Fisher-Price remind consumers to create a safe sleep
               environment for infants, whether using a crib, bassinet, play yard, or
               inclined sleeper: Never add blankets, pillows, stuffed toys, or other
               items to the environment and always place infants to sleep on their
               backs.

               The Commission voted to publish a finding that the health and safety of
               the public requires immediate notice. (Emphasis added).

       6.      Mattel issued a press release later in the day on April 5, 2019, 2 shortly after the

joint CPSC/Fisher-Price announcement, which stated in relevant part:

               A child fatality is an unimaginable tragedy.



1
 https://cpsc.gov/Newsroom/News-Releases/2019/CPSC-ALERT-CPSC-and-Fisher-Price-Warn-
Consumers-About-Fisher-Price-Rock-N-Play-Due-to-Reports-of-Death-When-Infants-Roll-Over-in-the-
Product (last visited April 10, 2019).
2
 https://news.mattel.com/news/media-statement-on-the-u-s-consumer-product-safety-commission-fisher-
priceR-joint-security-alert-released-on-april-5-2019 (last visited April 10, 2019).



                                                -3-
            Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 4 of 70




                  Fisher-Price has a long, proud tradition of prioritizing safety as the
                  cornerstone of our mission. Generations of parents have trusted us for
                  almost 90 years to provide safe products for their children. We are there
                  with you from the moment you bring your child home and take our
                  responsibility for product safety very seriously.

                  Today, the Consumer Product Safety Commission (CPSC) and Fisher-
                  Price have jointly issued an alert warning parents and caregivers to
                  discontinue use of the Rock ’n Play Sleeper when infants begin to roll
                  over. To ensure a safe sleep environment for infants, we remind
                  parents and caregivers to follow all safety warnings included with the
                  product: always use the provided restraints, always place infants on
                  their backs to sleep, and make sure that no pillows, blankets or extra
                  padding are placed in the Rock ’n Play Sleeper. The Rock ’n Play
                  Sleeper meets all applicable safety standards, including those of the
                  international standards organization, known as ASTM International, and
                  is certified by the Juvenile Products Manufacturers Association (JPMA).

                  Fisher-Price and every one of our employees take the responsibility of
                  being part of your family seriously, and we are committed to earning
                  that trust every day. (Emphasis added).

          7.      Despite announcing that ten babies died from the use of Defendants’ product and

issuing a warning to consumers, Chuck Scothon, General Manager of Fisher-Price, separately

stated on April 5, 2019, that the Rock ’n Play Sleeper meets all applicable safety standards. 3

          8.      On April 8, 2019, Consumer Reports published a lengthy article entitled Fisher-

Price Rock ’n Play Sleeper Should be Recalled, Consumer Reports Says. 4 The article describes

the results of Consumer Reports’s investigation, which found the Rock ’n Play Sleeper is tied to

at least 32 infant deaths. Consumer Reports noted that the Rock ’n Play Sleeper “has not been

recalled by Fisher-Price, part of the children’s products giant Mattel, which had about $4.5

billion in sales in 2018. The deaths prompted only warnings by the company and the CPSC,
3
    https://www.cnn.com/2019/04/05/health/fisher-price-rock-n-play-sleeper-warning/index.html (last
visited April 10, 2019).
4
 https://www.consumerreports.org/recalls/fisher-price-rock-n-play-sleeper-should-be-recalled-consumer-
reports-says/ (last visited April 10, 2019).



                                                   -4-
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 5 of 70



which does not have a mandatory safety standard for infant reclined sleep products.” The article

further notes that “the number of incidents associated with the Rock ’n Play Sleeper, combined

with long-standing expert medical advice that babies should sleep on firm, flat surfaces, raises

serious safety concerns about the product.”

        9.      On April 9, 2019, the AAP issued a press release calling on the CPSC to recall the

Rock ’n Play Sleeper and urging parents to stop using the Rock ’n Play Sleepers immediately,

stating in relevant part as follows: 5

                AAP urges parents to stop using the product immediately. Stores should
                remove the Rock ’n Play Sleeper from their shelves. A warning issued
                by the CPSC and Fisher-Price on April 5 did not go far enough to
                ensure safety and protect infants, according to the AAP.

                “This product is deadly and should be recalled immediately,” said Kyle
                Yasuda, MD, FAAP, president of the American Academy of Pediatrics.
                “When parents purchase a product for their baby or child, many
                assume that if it’s being sold in a store, it must be safe to use.
                Tragically, that is not the case. There is convincing evidence that the
                Rock ’n Play inclined sleeper puts infants’ lives at risk, and CPSC
                must step up and take immediate action to remove it from stores and
                prevent further tragedies.”

                Last week, the CPSC and manufacturer alerted consumers to stop using
                the product when the infant reaches 3 months of age or is capable of
                rolling over, citing 10 infant deaths that occurred in the Rock ’n Play.
                The Consumer Reports article, published April 8, tied a total of 32
                deaths to the Rock ’n Play, including the 10 noted in last week’s
                warning.

                Consumer Reports concluded that these 32 deaths, between 2011 and
                2018, included babies even younger than the 3-month threshold cited
                in the initial warning, which is alarming. The cause of death listed for
                some babies was asphyxia, or the inability to breathe caused by the
                babies’ position. AAP urges parents of children of all ages to
                immediately stop using the Rock ’n Play.


5
 https://www.aap.org/en-us/about-the-aap/aap-press-room/Pages/AAP-Urges-U-S-Consumer-Product-
Safety-Commission-to-Recall-Fisher-Price-Rock-n-Play-Sleeper.aspx (last visited April 10, 2019).



                                               -5-
            Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 6 of 70



                  “We cannot put any more children’s lives at risk by keeping these
                  dangerous products on the shelves,” said Rachel Moon, MD, FAAP,
                  chair of the AAP Task Force on SIDS. “The Rock ’n Play inclined
                  sleeper should be removed from the market immediately. It does not
                  meet the AAP’s recommendations for a safe sleep environment for any
                  baby. Infants should always sleep on their back, on a separate, flat and
                  firm sleep surface without any bumpers or bedding.” (Emphasis added).

                  The AAP does not recommend inclined sleep products like the Rock ’n
                  Play, or any other products for sleep that require restraining a baby.
                  (Emphasis added).

          10.     Finally, on April 12, 2019, after at least 32 infants died, hundreds more were

injured, at least 4.7 million infants were exposed to risk of death, and years after the most

respected association of pediatricians in the United States, as well as a multitude of other

sources, warned them of the risk, Defendants were forced to recall all Rock ’n Play Sleepers (the

“Recall”). The title of the Recall notice is, “Fisher-Price Recalls Rock ’n Play Sleepers Due to

Reports of Deaths.” 6 The announcement states:

                  Infant fatalities have occurred in Rock ’n Play Sleepers, after the
                  infants rolled from their back to their stomach or side while
                  unrestrained, or under other circumstances. 7

(Emphasis added). It advises that “[c]onsumers should immediately stop using the

product.”

          11.     The terms of the Recall are set forth on Mattel’s website as follows:

                  •       If the Fisher-Price Rock ’n Play Sleeper was originally
                          purchased new - either by you or by a prior owner of the
                          product - on or after 10/12/2018, you will receive a full
                          cash refund. If you include your original receipt you will
                          be reimbursed for the receipt amount including sales
                          taxes paid. If you do not have your receipt, please write
                          the month and year of purchase on one of the hubs you
6
 https://www.cpsc.gov/Recalls/2019/Fisher-Price-Recalls-Rock-n-Play-Sleepers-Due-to-Reports-of-
Deaths (last visited April 15, 2019).
7
    Id.; see also https://service.mattel.com/us/recall/BJD57_ivr.asp (last visited April 15, 2019).



                                                    -6-
            Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 7 of 70



                          are returning, and we will determine the refund amount
                          for you.

                  •       If the Fisher-Price Rock ’n Play Sleeper was originally
                          purchased new - either by you or by a prior owner of the
                          product - before 10/12/2018, you will receive a voucher
                          for a Fisher-Price product to be selected from a list of
                          products to be provided by Fisher-Price. Your product
                          choice will be determined by the original date of purchase
                          of the product. To establish your date of purchase, please
                          send in your original receipt if you have it. If you do not
                          have your receipt, please write the month and year of
                          your purchase on one of the hubs you are returning. 8
                          (Emphasis in original).

           12.    Despite voluntarily recalling the potentially deadly product on April 12, 2019,

Chuck Scothon, general manager of Fisher-Price, again claimed that the product was safe,

stating:

                  We stand by the safety of our products. However, due to reported
                  incidents in which the product was used contrary to the safety warnings
                  and instructions, we have decided to conduct a voluntary recall of the
                  Rock ’n Play Sleeper in partnership with the Consumer Product Safety
                  Commission.”9

           13.    Significantly, while Defendants’ April 5, 2019 press release disclosed that there

were ten infant deaths in the Rock ’n Play Sleeper since 2015 and warned that the product should

not be used for infants under three months, in the April 12, 2019 Recall, Defendants disclosed

that more than 30 babies had died in the Rock ’n Play Sleeper since 2009 and directed consumers

to stop using the product for their babies regardless of how old they were.

           14.    After the Recall, consumer advocates expressed concern that the Recall program

is too restrictive and will cause confusion. A Washington Post article about the Recall quotes


8
    https ://service.mattel.com/us/recall/BJD57_ivr.asp (last visited April 17, 2019).
9
 https://news.mattel.com/news/media-statement-on-the-fisher-priceR-rock-n-play-recall-notice-released-
on-april-12-2019 (last visited April 16, 2019).



                                                    -7-
            Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 8 of 70



Rachel Weintraub, General Counsel of the Consumer Federation of America as stating that the

Recall is “problematic.” 10 It also quotes the Executive Director of Kids in Danger, Nancy

Cowles, as expressing concern that the sliding scale of reimbursement under the Recall will

“discourage participation.” 11     Indeed, among other things, the Recall unfairly limits full

reimbursement to parents who have only owned the product for six months or less; for that

category of customers, provides for reimbursement of tax only if they kept the receipt; and for

parents who owned the product for six months or more, provides a voucher “for a Fisher-Price

product to be selected from a list of products to be provided by Fisher Price,” which “will be

determined by the original date of purchase of the product.”

           15.   Consumer advocates also continued to express their outrage about the

egregiousness of Defendants’ wrongdoing. An April 12, 2019, a press release by Consumer

Reports quotes its President and CEO, Marta Tellado, as stating, “The Fisher-Price recall of the

Rock n’ Play is long overdue. Fisher-Price and the CPSC knew about deaths linked to this

product for years and could have taken steps to avoid this unnecessary tragedy.” 12 (Emphasis

added). The press release also quotes William Wallace, Senior Policy Analyst for Consumer

Reports, as stating, “While we are glad to see all Rock ’n Play Sleepers recalled, Fisher-Price

and its parent company Mattel misled parents and caregivers by marketing this product as safe

for sleep, and they owe it to their customers to give them full refunds, rather than partial

refunds or company vouchers. And that should be the case regardless of how long ago the

10
   https://www.washingtonpost.com/business/2019/04/12/after-reports-infant-deaths-nearly-million-
fisher-price-rock-n-play-sleepers-recalled/?utm_term=.e67e806b8aeb&wpisrc=nl_rainbow&wpmm=1
(last visited April 15, 2019).
11
     Id.
12
   https://advocacy.consumerreports.org/press_release/consumer-reports-recall-of-fisher-price-rock-n-
play-sleeper-long-overdue-welcome/ (last visited April 18, 2019).



                                                 -8-
            Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 9 of 70



product was bought.” 13 (Emphasis added).         As Consumer Reports recognizes, Defendants

cannot attempt to whitewash their unconscionable wrongdoing by issuing the Recall.

           16.   Had parents like Plaintiff Ms. Mulvey been aware of the potentially fatal dangers

posed by the Rock ’n Play Sleeper, or the serious risks of injury such as flat head and twisted

neck syndrome, they would not have purchased and/or used the product. Defendants’ false and

misleading marketing of this dangerous product, and knowing failure to disclose the grave risks

of its use as a sleeper for overnight or prolonged sleep, allowed Defendants to reap vast profits at

the expense of consumers who erroneously believed they were obtaining a safe place for their

babies to sleep.

           17.   In this egregious case of corporate greed run amok, Plaintiff, on behalf of herself

and a class of owners of at least 4.7 million Rock ’n Play Sleepers, seeks damages and all other

relief available under law and equity form Fisher-Price and its corporate parent Mattel, including

punitive damages for their appalling and unconscionable misconduct.

                                             PARTIES

           18.   Plaintiff Cassandra Mulvey is a citizen of Nassau County in the State of New

York. In or about July 2016, she received a Rock ’n Play Sleeper as a gift to use as a “sleeper”

for overnight or prolonged sleep for her infant. Ms. Mulvey was induced to use the Rock ’n Play

Sleeper by Defendants’ marketing that it was a suitable environment for infants to sleep in for

prolonged periods or overnight.

           19.   Defendant Fisher-Price, Inc. is a Delaware corporation with its principal place of

business in East Aurora, Erie County, New York. Defendant Fisher-Price manufactures and



13
     Id.



                                                -9-
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 10 of 70



markets products for the care of infants and preschool children to consumers throughout the

United States, including in the State of New York.

          20.     Defendant Fisher-Price is a wholly-owned subsidiary of Defendant Mattel, Inc.

The website on which Defendants advertised their Rock ’n Play Sleepers includes Mattel’s

name: https://fisher-price.mattel.com.

          21.     Defendant Mattel, Inc. is a Delaware corporation with its principal place of

business in El Segundo, California. Defendant Mattel is the world’s second largest toy maker

and is the corporate parent of Fisher-Price. On its annual filings with the Securities Exchange

Commission, Mattel references Fisher-Price as a “brand” in “Mattel’s portfolio of global

brands.” 14

          22.     Mattel, until April 12, 2019, directly and/or through Fisher-Price, designed,

marketed, distributed and sold Rock ’n Play Sleepers throughout the United States, including in

New York.

          23.     Mattel shares overall responsibility for the safety of Fisher-Price products,

including the Rock ’n Play Sleeper. All recall and safety alerts for both Fisher-Price and Mattel

products, as well as customer service for both Fisher-Price and Mattel products, are found on the

Mattel website. 15

                                     JURISDICTION AND VENUE

          24.     The Court has jurisdiction over Plaintiff’s claims under the Class Action Fairness

Act (“CAFA”), 28 U.S.C. § 1332(d)(2) because there are 100 or more class members, at least



14
  See, e.g., Mattel, Inc., 2018 10-K, at 4 (February 22, 2019); Mattel, Inc., 2017 10-K, at 3 (February 27,
2018).
15
     https://service.mattel.com/us/recall.aspx (last visited April 15, 2019).



                                                    - 10 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 11 of 70



one class member is a citizen of a state that is diverse from each Defendant’s citizenship, and the

amount in controversy exceeds $5 million exclusive of interest and costs.

        25.    Jurisdiction is also proper in this Court pursuant to 28 U.S.C. § 1331 because

Plaintiff’s   claims     under     the    Magnuson       Moss        Warranty   Act,   15   U.S.C.

§ 2301, et seq., arise under federal law, and this Court has supplemental jurisdiction over

Plaintiff’s state law claims under 28 U.S.C. § 1367.

        26.    This Court has personal jurisdiction over Defendant Fisher-Price because it

purposefully availed itself of the privilege of conducting business in the State of New York, and

because it has its headquarters in East Aurora, Erie County, New York.

        27.    The Court has personal jurisdiction over Defendant Mattel because it has

purposefully availed itself of the privilege of conducting business in the State of New York,

including that it is the owner of the Fisher-Price brand; because it transacts business, and

supplies good and services in the State of New York; because it committed tortious acts that

caused injury to persons within the State of New York; and because there is a substantial

relationship between Plaintiff’s claims and New York transactions involving Mattel.

        28.    Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to this action occurred in this District and Defendant

Fisher-Price has its principal place of business in this District.

                                     FACTUAL ALLEGATIONS

Overview

        29.    Inclined sleepers such as the Rock ’n Play Sleeper are sleeping products that are

inclined upwards on one end to raise a baby’s head and torso up to approximately 30 degrees.

As initially reported in a November 26, 2018 Wall Street Journal article entitled Infant Deaths



                                                - 11 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 12 of 70



Prompt Questions Over Safety of Inclined Sleepers, at least 30 infant deaths and more than 700

injuries associated with these inclined sleepers – including, predominantly, the Rock ’n Play

Sleeper – have been reported to the Consumer Product Safety Commission (“CPSC”) since

2005. 16 More than half of these reported deaths have occurred since September 2016. 17 As

Defendants belatedly acknowledged in the April 12, 2019 Recall notice, they are aware that at

least 32 infants have died in the Rock ’n Play Sleeper since 2009.

           30.   Defendants, who designed, manufactured, marketed and sold the Rock ’n Play

Sleeper, which is one of the most popular inclined sleepers in the United States, have known of

the risks posed by the product throughout the time they designed, manufactured, marketed and

sold the Rock ’n Play Sleeper. They, nonetheless, continued to market them for a decade as safe

environments for prolonged sleep for infants, placing millions of infants at risk.

Defendants’ Introduction and Marketing of the Rock ’n Play Sleeper

           31.   In 2008, a Fisher-Price product designer had the idea of an inclined, upright

sleeper for babies with reflux and congestion. According to the Fisher-Price website, when the

designer “approached the Fisher-Price Safety Committee with this idea, they had . . . concerns.”

(ellipses in original). 18 Nonetheless, and with no evidence that their “concerns” were addressed,

Defendants introduced the Rock ’n Play Sleeper in the United States market in 2009 and have

received hundreds of millions of dollars from its sale.

16
   Voight, H. Infant Deaths Prompt Questions Over Safety of Inclined Sleepers, Wall Street
Journal, Nov. 26, 2018, at A-3; see also Voight, H., Infant Sleep Deaths in Focus in Fight over
Role of Consumer Safety Agency, Wall Street Journal, Nov. 23, 2018, available at
https://www.wsj.com/articles/infant-sleep-deaths-in-focus-in-fight-over-role-of-consumer-safety-
agency-1542974400 (last visited April 15, 2019).
17
     Id.
18
  https://www.fisher-price.com/en_US/ourstory/rock-n-play-sleeper/index.html (last visited
February 6, 2019).


                                              - 12 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 13 of 70



       32.     A critical common design element of the Rock ’n Play Sleeper is a collapsible

frame that supports a fabric hammock with tall sides (Figure 1), forcing the infant into a reclined

position, with the head elevated at an approximately 30-degree angle from the lowest part of the

baby’s torso (Figure 2) and restraints (Figure 3) that, if used as Defendants recommend, limit the

baby’s motion at the hips and waist. There is a hard plastic shell inside the hammock that is

covered with soft padded material (Figures 4 and 5), upon which the baby is placed. Different

views of the product are shown below:




                                           Above: Figure 1




                                              - 13 -
Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 14 of 70




                          Above: Figure 2




                          Above: Figure 3




                            - 14 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 15 of 70




                                         Above: Figure 4




                                         Above: Figure 5



       33.    Some “Premium” and “Deluxe” models, such as the deluxe model immediately

above, have additional padding around the head.



                                            - 15 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 16 of 70



       34.     The Rock ’n Play Sleeper does not allow the baby to sleep in a supine position, as

recommended by infant sleep safety experts, and is obviously not flat. Therefore, it does not

comply with the guidelines promulgated by infant sleep experts and medical professionals that a

firm mattress, covered by a sheet, is the safest sleeping environment for infants.

       35.     Despite knowing that the Rock ’n Play Sleeper is unsafe for overnight or

prolonged sleep for infants, Defendants marketed and sold the product as a sleeper, leading

parents to reasonably believe that the product is safe for its stated purpose. The words “sleeper”

and “sleep” appear no fewer than five times on the package, which depicts pictures of a mom

blissfully sleeping or about to fall asleep with the baby in the Rock ’n Play Sleeper.

       36.     The Rock ’n Play Sleeper is extremely popular with parents because it rocks the

baby, and various models have other soothing features such as lullabies and vibrations. Because

of these characteristics, a basic Rock ’n Play Sleeper was by far the best selling sleeper on

Amazon.com, with other Rock ’n Play Sleeper models also selling in very high numbers. 19

National Standards for Safe Infant Sleep

       37.     The National Institutes of Health (“NIH”) of the United States Department of

Health and Human Services and other federal and national organizations have worked with the

AAP, a non-profit group with a membership of 66,000 primary care pediatricians, pediatric

medical subspecialists and pediatric surgical specialists, to develop safe sleep standards for

babies. 20 Defendants, as manufacturers and marketers of widely sold infant sleepers, are

indubitably well aware of NIH and AAP standards.


19
   https://www.amazon.com/Fisher-Price-Auto-Rock-Sleeper-Stone/dp/B00NEO5UTU?th=1
(last visited February 12, 2019).
20
  https://www.nih.gov/news-events/news-releases/federal-agencies-express-support-updated-
safe-infant-sleep-recommendations (last visited April 15, 2019).



                                              - 16 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 17 of 70



           38.           In November 2005, well before Defendants first began to market the Rock ’n Play

Sleeper, the AAP issued a Policy Statement entitled -- The Changing Concept of Sudden Infant

Death Syndrome: Diagnostic Coding Shifts, Controversies Regarding the Sleeping Environment,

and New Variables to Consider in Reducing Risk,” -- which contained detailed guidelines and

recommendations on safe sleep for babies. 21 These included:

                 •       “Back to sleep: Infants should be placed for sleep in a supine position (wholly
                         on the back) for every sleep.” (Emphasis added).

                 •       “Use a firm sleep surface: Soft materials or objects . . . should not be placed
                         under a sleeping infant. A firm crib mattress, covered by a sheet, is the
                         recommended sleeping surface.” (Emphasis added).

           39.           The AAP also recommended that, in order to avoid development of positional

plagiocephaly (flat head), parents should:

                     •    Avoid having the infant spend excessive time in car seat carriers and
                          “bouncers,” in which pressure is applied to the occiput [sic].

and:

                     •    Alter the supine head position during sleep.

           40.           In January 2006, the NIH issued a news release adopting the AAP’s guidelines. 22

Among other things, the NIH stated:

                         The AAP recently issued updated recommendations for reducing the risk of
                         Sudden Infant Death Syndrome:

                            • Always place your baby on his or her back to sleep, for naps and at
                                night;

                            • Place your baby on a firm sleep surface, such as on a safety-approved
                                crib mattress, covered by a fitted sheet; and



21
     Id.
22
     https://www.nichd.nih.gov/newsroom/releases/sids_winter (last visited April 15, 2019).



                                                       - 17 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 18 of 70




                     • Reduce the chance that flat spots will develop on your baby’s head by .
                         . . changing the direction that your baby lies in the crib[] and avoiding
                         too much time in car seats, carriers, and bouncers.

          41.    The Rock ’n Play Sleeper is not a crib mattress. It features raised soft sides. It is

positioned at an angle similar to that of a car seat or carrier. Simply put, it is undeniably unsafe

under AAP guidelines.

          42.    Nonetheless, Defendants introduced it to the market as a safe overnight sleep

product in 2009 and continued to market and sell it as such in the U.S. market for a decade, until

they were forced to issue a recall on April 12, 2019.

          43.    In October 2011, the AAP issued an updated Policy Statement – SIDS and Other

Sleep-Related Infant Deaths: Expansion of Recommendations for a Safe Infant Sleeping

Environment – expanding the guidelines and recommendations on safe sleep for babies. 23 The

recommendations included:

                 •   Infants should be placed “back to sleep for every sleep” in the “supine
                     position (wholly on the back).” The AAP noted that “[t]he supine sleep
                     position does not increase the risk of choking and aspiration in infants,
                     even those with gastroesophageal reflux. . . .” (Emphasis added).

                 •   “Elevating the head of the infant’s crib while the infant is supine is not
                     recommended” because “it might result in the infant sliding to the foot of
                     the crib into a position that might compromise respiration.”

                 •   “Use a firm sleep surface – A firm crib mattress covered by a fitted sheet,
                     is the recommended sleeping surface to reduce the risk of SIDS and
                     suffocation.” (Emphasis added).

                 •   “Soft materials . . . should not be placed under a sleeping infant.”
                     (Emphasis added).

                 •   “Sitting devices, such as car safety seats, strollers, swings, infant
                     carriers, and infant slings, are not recommended for routine sleep . . . .”
                     (Emphasis added).

23
     https://pediatrics.aappublications.org/content/128/5/1030 (last visited April 10, 2019).



                                                 - 18 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 19 of 70




               •      “If an infant falls asleep in a sitting device, he or she should be removed
                      from the product and moved to a crib or other appropriate flat surface as
                      soon as is practical.”

               •      “Avoid commercial devices” like “wedges, positioners, special mattresses
                      and special sleep surfaces. There is no evidence . . . that they are safe.”

(Emphasis added).

       44.     The NIH promptly issued a news release supporting these updated AAP

guidelines and stated that the United States Food and Drug Administration and other major

entities also supported them. The NIH’s release provided a link to the full AAP guidelines and

stated: “Support for the new recommendations was expressed by the Eunice Kennedy Shriver

National Institute of Child Health and Human Development (NICHD) at the National Institutes

of Health, the Maternal and Child Health Bureau (MCHB) of the Health Resources and Services

Administration, the U.S. Centers for Disease Control and Prevention, and the U.S Food and Drug

Administration.” 24

       45.     On October 24, 2016, the AAP issued a further updated Policy Statement – SIDS

and Other Sleep-Related Infant Deaths: Updated 2016 Recommendations for a Safe Infant

Sleeping Environment – reaffirming and further developing the guidelines and recommendations

on safe sleep for babies. 25 The recommendations included:

               •      “Recommendations for a safe sleep environment include supine
                      positioning, the use of a firm sleep surface, . . . and the avoidance of
                      soft bedding . . . .”(Emphasis added).




24
   https://www.nichd.nih.gov/newsroom/releases/101811-infant-safe-sleep-recommendations
(last visited April 15, 2019).
25
  https://pediatrics.aappublications.org/content/138/5/e20162938 (last visited April 10, 2019).
Although issued on October 24, 2016, the recommendations are dated as of November 2016.



                                                - 19 -
       Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 20 of 70



             •   “[M]anufacturers should follow safe sleep guidelines in their messaging
                 and advertising.” (Emphasis added).

             •   “Avoid the use of commercial devices that are inconsistent with safe sleep
                 recommendations.”

             •   “[I]nfants should be placed for sleep in a supine position (wholly on the
                 back) for every sleep by every caregiver until the child reaches 1 year of
                 age. . . . The supine position does not increase the risk of choking and
                 aspiration in infants, even those with gastroesophageal reflux . . . .”
                 (Emphasis added).

             •   “Elevating the head of the infant’s crib is ineffective in reducing
                 gastroesophageal reflux and is not recommended; in addition, elevating
                 the head of the crib may result in the infant sliding to the foot of the crib
                 into a position that may compromise respiration.”

             •   “[T]he best evidence suggests that infants should continue to be placed
                 supine until 1 year of age. . . . Because rolling into soft bedding is an
                 important risk factor for SUID [Sudden Unexpected Infant Death] after 3
                 months of age, parents and caregivers should continue to keep the infant’s
                 sleep environment clear of soft or loose bedding.”

             •   “Infants should be placed on a firm sleep surface (e.g., mattress in a
                 safety-approved crib) covered by a fitted sheet with no other bedding or
                 soft objects to reduce the risk of SIDS and suffocation.” (Emphasis
                 added).

             •   “Soft materials . . . should not be placed under a sleeping infant.”
                 (Emphasis added).
             •   “Sitting devices, such as car seats, strollers, swings, infant carriers, and
                 infant slings, are not recommended for routine sleep in the hospital or at
                 home, particularly for young infants.” (Emphasis added).

             •   “If an infant falls asleep in a sitting device, he or she should be removed
                 from the product and moved to a crib or other appropriate flat surface as
                 soon as is safe and practical.”

             •   “Media and manufacturers should follow safe sleep guidelines in their
                 messaging and advertising. . . . Media and advertising messages
                 contrary to safe sleep recommendations may create misinformation
                 about safe sleep practices.” (Emphasis added).

      46.    The same day, the NIH issued a corresponding news release, stating that “Federal

agencies concerned with infant health and welfare today announced their support of the

                                            - 20 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 21 of 70



American Academy of Pediatrics (AAP) updated recommendations on safe infant sleep. . . . The

Eunice Kennedy Shriver National Institute of Child Health and Human Development, part of the

National Institutes of Health, the Centers for Disease Control and Prevention, and the Maternal

and Child Health Bureau of the Health Resources and Services Administration and the U.S. Food

and Drug Administration urge everyone who cares for infants younger than 1 year of age —

parents, grandparents, family members, child care providers, health care providers, and others —

to learn about the updated recommendations for safe infant sleep.”

          47.     Despite the expanded repeated warnings that the only safe sleep environment for

babies is a firm flat surface with no soft materials, and that car seats, infant carriers, and similar

devices should not be used for prolonged sleep, Defendants continued to market their Rock ’n

Play Sleeper, which positions infants for overnight sleep at a significant incline (as in a car seat),

in restraints, and on soft padded material, in the U.S.

          48.     Further, while Defendants knew of the AAP’s exhortation that “manufacturers

should follow safe sleep guidelines in their messaging and advertising” and “advertising

messages contrary to safe sleep recommendations may create misinformation about safe sleep

practices,” Defendants marketed and sold the unsafe Rock ’n Play Sleeper as a suitable sleeping

environment for prolonged sleep for infants.

The AAP’s Response to CPSC’s Request for Comment on Inclined Sleepers

          49.     The CPSC has no guidelines regarding inclined sleepers, but, in February 2017, it

issued a Notice of Proposed Rulemaking for a Rule entitled, “Safety Standard for Infant Inclined

Sleep Products,” and invited public comment. 26 The AAP and numerous widely respected

consumer protection groups responded with public comments detailing the dangers of these

26
     https://www.govinfo.gov/content/pkg/FR-2017-04-07/pdf/2017-06875.pdf (last visited April 18, 2019).



                                                  - 21 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 22 of 70



products. Given the significant impact that a CPSC standard could have on a major product like

the Rock ’n Play Sleeper, it is beyond question that Defendants were aware of the proposal and

comments.

       50.     On July 5, 2017, the AAP submitted a comment letter stating that, “the AAP has

concerns about all inclined sleep products and the hazards they may pose to infants.”

(Emphasis added). The AAP drew an obvious analogy to “car safety seats, strollers, swings,

infant carriers and infant slings, which are also not recommended for routine sleep,” noting that

“[i]nfants who are younger than four months are particularly at risk, because they might

assume positions that can create risk of suffocation or airway obstruction.” 27         (Emphasis

added). The AAP’s comments about products sold as “inclined sleepers” are as significant and

reliable as their comments about these other similar products.

Consumer Groups’ Response to CPSC’s Request for Comment

       51.     The AAP is not the only organization to warn about the dangers of inclined

sleepers such as the Rock ’n Play Sleeper. On June 21, 2017, the Consumer Federation of

America, Kids in Danger, Consumers Union, and Public Citizen submitted a comment letter to

the CPSC,28 stating:

               [W]e have significant concerns with the hazards posed by the entire
               product class of infant inclined sleepers . . . . . Unlike bassinets, infant
               inclined sleep products do not place the baby in the recommended flat
               sleep position . . . . Some parents might believe their baby sleeps better at
               an incline, which may explain the rise in these types of products.
               However, there have been no studies that show this to be true, and most
               safe sleep professionals support a flat sleep surface.


27
 July 5, 2017 AAP Comment Letter on Proposed Safety Standard for Inclined Sleep Products.
Docket No. CPSC-2017-0020.
28
  https://www.citizen.org/system/files/case_documents/consumer_group_comments
_on_inclined_infant_sleep_products_062117.pdf (last visited April 18, 2019).



                                              - 22 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 23 of 70



(Emphasis added).

       52.     This group’s letter raised an additional significant point:

               [M]any of these products require a restraint for infant retention. There
               has been little, if any, academic study on the impact of continuous
               restraining on infants and development or the risks that restraints could
               pose in a sleep environment.

(Emphasis added).

       53.     The consumer groups also raised real world concerns about the context in which

these products are used:

               Infant inclined sleep products are designed for infants who are not likely
               to distinguish between daytime and nighttime sleeping, but rather nap
               throughout the entire 24-hour period. The parents or primary caregivers
               of these infants are likely to be operating on less sleep, and if the infant
               is a first child, be less familiar with baby gear and care. In addition,
               many other caregivers may use the product. Visitors, grandparents, helpers
               and others may be as likely to lay the baby down to sleep as the parent.
               Since new parents often sleep or nap when their baby is sleeping or have
               other children or activities requiring their attention throughout the
               house, it should be expected that babies will sleep unattended in inclined
               sleep products, both at night and during the day. Therefore, it is vital
               that these sleep environments offer infants the same measure of safety
               as a full-size crib.

(Emphasis added).

       54.     This letter also noted that there is a standard for bassinets that was revised with

CPSC support to require a flat surface without restraints. If it is dangerous for babies to be in

bassinets that are not flat or include restraints, the same is necessarily true of inclined sleepers

like the Rock ’n Play Sleeper.

       55.     On June 13, 2018, these and still other consumer groups, joined by the AAP,

wrote another public letter to the head of the CPSC detailing the dangers of inclined sleepers.

The signers of this letter included the Director of Product Safety for Consumer Reports, the

President of the American Academy of Pediatrics, the Legislative Director and General Counsel


                                               - 23 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 24 of 70



for the Consumer Federation of America, the Senior Policy Analyst of the Consumers Union,

and the Executive Director of Kids in Danger. 29 This letter was written in response to the

CPSC’s issuance of a reminder that caregivers should use restraints with inclined sleepers.

       56.     The letter expresses concern about the “inherently unsafe inclined sleep

products, the use of which does not align with American Academy of Pediatrics (AAP) safe

sleep recommendations.” (Emphasis added). It states, “[W]e are concerned that one of the main

suggestions for consumers in this statement—to secure restraints while using the product—may

not prevent deaths linked to use of this type of product.”

       57.     The letter further states that:

               Parents and caregivers may seek out inclined sleep products out of
               concern about gastroesophageal reflux in their infants. However, the
               AAP’s safe sleep experts have reviewed extensive research and concluded
               that elevating the head of the infant’s crib or using an inclined sleep
               product while the infant is supine (placed on his or her back), is not
               recommended. It is ineffective in reducing gastroesophageal reflux; in
               addition, it might result in the infant sliding to the foot of the crib into a
               position that might compromise respiration.

               …

               Sitting devices, such as car safety seats, strollers, swings, infant carriers,
               and infant slings, are also not recommended for routine sleep in the
               hospital or at home. Infants who are younger than 4 months are
               particularly at risk, because they might assume positions that can create a
               risk of suffocation or airway obstruction. If an infant falls asleep in a
               sitting device, he or she should be removed from the product and moved to
               a crib or other appropriate flat surface as soon as is practical.

               For these reasons, we are deeply concerned that the CPSC’s May 31
               announcement makes it seem, incorrectly, that inclined sleep products
               are safe if used with restraints. The CPSC fails to provide any data upon
               which it bases this implicit claim, and we are concerned that this



29
  https://advocacy.consumerreports.org/research/joint-letter-to-cpsc-chairman-on-infant-
inclined-sleep-products/ (last visited April 15, 2019).



                                                 - 24 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 25 of 70



               improper portrayal of infant inclined sleep products could result in
               additional infant deaths and injuries.

               . . . . [A] bare crib is best, babies should be placed on their backs for every
               sleep time, and parents and caregivers should use a sleep product that
               meets current mandatory standards such as cribs, play yards, and bassinets
               for very young infants. Using restraints in a sleep product, allowing
               inclines in sleep products that might allow rolling into unsafe positions,
               and other hazards present in current inclined sleep products should not
               be promoted by the CPSC.

(Emphasis added).

Congresswoman Schakowsky’s Letter to the Chairwoman of the CPSC

       58.     On July 30, 2018, Congresswoman Janice Schakowsky (D – IL), sent a letter to

Ann Marie Buerkle, Chairwoman of the CPSC, expressing her concerns about the CPSC’s

proposed rule and its May 2018 Consumer Alert. 30 In her letter, the Congresswoman, citing the

“repeated calls by many safety advocates that inclined sleepers are inherently unsafe,” wrote that

she is “concerned that [the CPSC] is not adequately protecting consumers from hazards posed by

inclined sleep products” and “urged” the agency “to more aggressively review whether those

products are safe.”

       59.     Congresswoman Schakowsky also wrote:

               The Consumer Alert conveys the misleading impression that the sole
               causes of infant deaths are rolling over due to lack of restraints or because
               infant sleepers were used after an infant can roll over. By doing so, it also
               implies that infants will not roll over as long as restraints are used and fails
               to consider that caregivers often do not know the exact moment an infant
               first rolls over. Rollovers may occur while the infant and caregiver are
               both asleep.

       60.     On August 21, 2018, Chairwoman Buerkle responded to the Congresswoman’s

letter stating, among other things, that the agency had “learned of additional serious incidents in

30
  https://www.wsj.com/public/resources/documents/schakowsky-to-cpsc-07-30-
2018.pdf?mod=article_inline (last visited April 15, 2019).



                                               - 25 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 26 of 70



recent months” and thus “ratcheted up the resources and senior staff attention being devoted to

this class of products.” 31

        61.     Despite all of the foregoing, Defendants continued to market and sell their

dangerous inclined sleeper for overnight and prolonged sleep, thereby knowingly putting an

untold number of babies at risk, until the Recall .


Canadian and Australian Regulators Prohibit Selling the Rock ’n Play Sleeper as a
“Sleeper”

        62.     In 2011, the governments of Canada and Australia expressly prohibited

Defendants from selling the Rock ’n Play Sleeper as a “sleeper” in their countries.               That

Defendants were forced to stop selling their product as a “sleeper” in those countries

indisputably demonstrates that Defendants knew their product was considered to be dangerous

by regulators and, thus, their marketing of the Rock ’n Play Sleeper as a safe sleep environment

in the U.S. was false and misleading.

        63.     In January 2011, the Queensland Government Office of Fair Trading wrote to

Defendants’ affiliate in Australia regarding its concerns about the Rock ’n Play Sleeper. The

Queensland Government Office of Fair Trading was concerned that Defendants’ promotion of

the Rock ’n Play Sleeper as an appropriate sleeping environment was at odds with widely

accepted best practices (consistent with AAP guidelines) that this type of product should not be

used as an infant bedding alternative, and refused to allow Defendants to sell the product in

Australia unless all references to prolonged or all night sleeping were deleted. The Queensland




31
  Voight, H., Infant Sleep Deaths in Focus in Fight over Role of Consumer Safety Agency, Wall Street
Journal, Nov. 23, 2018.



                                                - 26 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 27 of 70



Government Office of Fair Trading was particularly concerned that a newborn could succumb to

positional asphyxia through the use of the product.

          64.     In March 2011, Defendants’ affiliate in Australia provided new box graphics to

the Queensland Fair Trading Office eliminating references to overnight sleeping and proposing

to call the product a “Soother” instead of a “Sleeper.”

          65.     Ultimately, however, Defendants decided, rather than to change their marketing,

to withdraw the product from sale in Australia.

          66.     In February 2011, Health Canada, the federal department of the Canadian

government responsible for national health, wrote to Defendants’ affiliate in Canada regarding

its concerns that the Rock ’n Play Sleeper failed to comply with recommendations by Health

Canada, the Public Health Agency of Canada and the Canadian Pediatric Society that babies

sleep on a firm and flat surface (consistent with AAP guidelines).

          67.     In addition, in March of 2011, the Mattel Product Integrity Quality and Safety

Operating Procedure was revised to advise parents that the Rock ’n Play Sleeper was “not

intended to replace a crib or bassinet for prolonged sleep.” Tellingly, this language was removed

from the Mattel Product Integrity Quality and Safety Operating Procedure later in 2011. 32

          68.     According to Consumer Reports, the Rock ’n Play is available in Canada but is

not called a “sleeper.” Defendants market and sell it in Canada as the “Rock ’n Play Soothing

Seat.”

          69.     However, fully aware of the AAP’s guidelines and the objections of Australian

and Canadian regulators, Defendants continued to market the product in the U.S. as an overnight


32
     See Expert Report of William F. Kitzes, J.D., dated September 30, 2016, at 6, 7, submitted in Torres et
al. v. Imperial Manufactory Ltd., et al. (S.D. Texas, Civ. No. 15-444).



                                                   - 27 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 28 of 70



sleeper even after 2011. Defendants did not change the package, the user manual, or any of their

marketing materials to disclose that the Rock ’n Play Sleeper should not be used for prolonged

sleep and thereby knowingly exposed American babies to the grave risk of death, injury, and

developing skull deformities.

Pediatricians’ Warnings to Fisher-Price

          70.     In addition to all of the above entities, multiple individual pediatricians have also

warned Fisher-Price about the dangers of the Rock ’n Play Sleeper. For example, pediatrician

Dr. Natasha Burgert wrote an open letter to Fisher-Price in 2012, 33 stating:

                  As a pediatrician and parent consumer, I believe it irresponsible to
                  promote the Rock n’ Play™ Sleeper as an [sic] safe, overnight
                  sleeping option for infants. By continuing to do so, you are putting
                  babies at risk.

                  The Rock n’ Play™ Sleeper should not be used for extended, unobserved
                  infant sleep for the following reasons. First, design features of this
                  product are known to increase the risk of sudden infant death syndrome
                  (SIDS).       Second, I have personally seen infants with
                  brachycephaly/plagiocephaly and torticollis as a direct result of using this
                  product. Finally, infants are often left with poor sleep habits that continue
                  long beyond the product’s use.

                  1. The Rock n’ Play™ Sleeper is not a safe place for overnight,
                  unobserved infant sleep.

                  The current American Academy of Pediatrics (AAP) guidelines for the
                  prevention of SIDS includes placing baby on a firm sleep surface without
                  extra padding, pillows, or loose items. The Rock and Play™ Sleeper does
                  not adhere to these guidelines. Specifically, the bottom is not firm. And,
                  some models include padded inserts that can move and shift during sleep.

                  In my opinion, this product is a portable infant seat with attached
                  sides, and should be categorized and marketed as such. I am concerned
                  that infants in the “sleeper” may be at risk of asphyxiation or suffocation if
                  continued to be used as a place for overnight, unobserved infant sleep.



33
     https://www.kckidsdoc.com/kc-kids-doc/dear-fisher-price (last visited April 10, 2019).



                                                  - 28 -
Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 29 of 70



     2. The Rock n’ Play™ Sleeper puts infants at risk for deformities.

     When an infant is placed in a sleep environment as suggested by the AAP,
     infants are allowed natural body movements during sleep. They are able
     to freely move their head from side to side, and move their arms and legs
     to achieve different comfort positions throughout the night.

     As a consequence to babies being restricted to one sleep position for
     multiple hours per day, infants using the Rock n’ Play™ Sleeper are
     developing plagiocephaly/brachycephaly (“flat head”) and torticollis.
     These are significant diagnoses potentially requiring expensive head-
     molding helmets and physical therapy.

     My observational experience is not unique. There are currently numerous
     complaints online that should not be ignored. For example, one mother
     writes:

     We were finally referred to a specialist because we kept voicing our
     concerns with our pediatrician and it turns out our son was diagnosed
     with severe brachycephaly and moderate plagiocephaly. We are now
     getting him fitted for a $3,800 helmet that he’ll have to wear 23 hrs
     each day. He also has torticollis, which is the tightening of the neck
     muscles, caused by the way he favored one side in the sleeper. He has to
     do daily stretches which he hates, but hopefully he won’t need physical
     therapy. I truly believe that this sleeper caused these problems and I
     would NOT recommend this product to anyone...it’s just not worth the
     risk.

     -From Product Review on Amazon.com

     Frequent tummy time during waking hours, and holding babies in upright
     positions during play time, are not enough to counter the negative effects
     in head and body positioning that 16 hours a day in this product will
     produce.

     Lying on a flat, firm surface is a better option for healthy development of
     our infants; and should be preferred to the physically restrictive, overnight
     sleep in the Rock n’ Play™ Sleeper.

     3. The Rock n’ Play™ Sleeper hinders the development of infant
     sleep habits.

     Learning good nighttime habits, including the ability to self-soothe, is a
     significant part of a child’s growth and development. Patterns surrounding
     the sleep environment begin at very early ages. Specifically, foundational
     patterns of sleep-initiation, environmental experience, and nighttime
     expectations often begin to be established by 4 months of age.


                                    - 29 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 30 of 70



                In my experience, parents who have used the Rock n’ Play™ Sleeper face
                unexpected challenges once their baby outgrows this space. Families are
                suffering from many sleepless nights while their older infant re-learns how
                to sleep, on their backs, in their long-term sleep environment.

                (All emphasis in original).

        71.     Dr. Burgert’s letter also stated:

                The Rock n’ Play™ Sleeper does not allow body movement to occur
                during sleep. The soft-bottomed “sleeper” cradles the infant during sleep
                and secures this position with an included restrictive safety harness. These
                design elements confine an infant in only one position for the entire
                duration of sleep (up to 16 hours a day).

        72.     Another pediatrician reported his communications with Fisher-Price about the

product. According to the blog of Dr. Roy Benaroch, in 2013, he exchanged emails with Fisher-

Price about the Rock ’n Play Sleeper’s failure to meet the AAP’s standards for safe sleep in

2013. 34 He wrote, for example, that “[t]he Newborn Rock ’n Play Sleeper does not keep a baby

wholly on the back, but rather in an inclined position. It is not a safe way for babies to sleep.”

He also noted that the AAP guidelines provide that “[s]itting devices, such as car safety seats,

strollers, swings, infant carriers, and infant slings, are not recommended for routine sleep in the

hospital or at home,” and advised Fisher Price that, “[t]hough this sentence doesn’t specifically

mention your product, the Newborn Rock ’n Play Sleeper is shaped like the devices in this

category, and is therefore not recommended for sleep.”

        73.     Dr. Banaroch reported that Fisher-Price responded to this communication,

confirming its receipt. He said that a Fisher-Price representative responded, stating, “Thank you

for your inquiry and comments. We did receive your email on February 7, 2013. We have




34
   https://pediatricinsider.wordpress.com/2013/04/29/the-fisher-price-rock-n-play-sleeper-is-not-for-
sleeping/ (last visited April 15, 2019).



                                                 - 30 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 31 of 70



provided these comments to the appropriate people within Fisher-Price. The Rock ’n Play

Sleeper complies with all applicable standards.”

          74.      Defendants do not, however, appear to have taken any steps to address the actual

concerns raised in the pediatricians’ communications to make the product safe.

Documented Instances of Infant Death or Injury from the Use of the Rock ’n Play Sleeper

          75.      As stated above, in November 2018, the Wall Street Journal reported that more

than 30 deaths and 700 injuries have occurred as a result of the use of inclined sleepers like the

Rock ’n Play Sleeper. The specific details of these stories are terrifying and are well-known to

Defendants.

          76.      In 2015, a mother filed a lawsuit in Texas against Defendants Fisher-Price and

Mattel (and others) arising from the 2013 death of her baby daughter in a Rock ’n Play Sleeper. 35

The complaint details the facts of this tragic event.

          77.      Specifically, the complaint alleges that on or about October 29, 2013, the mother

of an infant woke to find that her daughter, who she had placed in a Rock ’n Play Sleeper, was

not breathing. The baby was restrained in accordance with Defendants’ instructions. The baby’s

head was turned to the side with her chin resting on her shoulder. She died of asphyxiation

during the night.

          78.      Plaintiff’s expert in the Texas case referenced other alarming incidents in his

expert report, including the following: :

                a. In 2014, a grandmother in Georgia found her grandson in a Rock ’n Play Sleeper

                   in a strange position, as if his head was stuck. The baby was turning blue and

                   would not wake up. The grandmother was sure he had died, but at last he began
35
     Torres et al. v. Imperial Manufactory Ltd., et al. (S.D. Texas, Civ. No. 15-444).



                                                 - 31 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 32 of 70



                   to breathe. When the family took him to the hospital, the medical professionals

                   advised them that the most likely cause was positional asphyxiation due to his

                   head being down and cutting off his airway. After this, the family stopped using

                   the Rock ’n Play Sleeper and put the child on an apnea monitor and found that he

                   did not miss any more breaths while on the monitor.

                b. In 2012, the mother of a five-week old baby found her son unable to breathe in

                   the Rock ’n Play Sleeper. She took him to the hospital, where the doctor gave

                   him a sleep apnea monitor. The monitor went off the next night while he was

                   sleeping in the Rock ’n Play Sleeper. The mother found that his chin was down.

                   The mother put him in a bassinet and he experienced no more episodes.

          79.      On January 22, 2018, the parent of an infant who died in his Rock ’n Play Sleeper

on January 6, 2018 made this heartbreaking report to the CPSC: 36

                   My 6 month old son was put down for a nap in the Fisher Price Rock n
                   Play. During the time of his nap, he rolled over in the Rock N Play and
                   silently died. The Rock N Play is sold as a sleeper and is marketed for
                   “great overnight sleep”. My son was 18 pounds well under the limit of 25
                   pounds that the Rock N Play provides as a weight limit for use. An
                   average 9 month old boy is 25 pounds, average for a girl is 12 months old
                   at 25 pounds. Fisher Price has been notified of infant deaths due to their
                   product and will still not recall it. This product cannot be labeled as a
                   sleeper or for “great overnight sleep”. My son was a beautiful, healthy
                   baby and only died because of the Rock N Play and the false sense of
                   security they provide with their false and UNSAFE claims of the Rock N
                   Play being used for safe sleep. The only place for safe sleep for an
                   infant is a flat surface. This death trap needs to be recalled and labeled
                   as a SUPERVISED PLAY PRODUCT so no other family has to lose
                   their child like I have. (All sic except emphasis added.)

          This report was sent to the manufacturer on July 6, 2018.



36
     https://saferproducts.gov/ViewIncident/1728157?mod=article_inline (last visited April 10, 2019).



                                                  - 32 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 33 of 70



       80.     Another example of a documented instance of injury occurred in March 14, 2018,

where an aunt reported a “terrible scare” on a new mothers’ website:

               I don’t want to scare anyone but wanted to share a story as an FYI because
               i know so many people use rock and plays for sleep time. My brother and
               his wife used a rock and play with my niece and recently had a terrible
               scare. They fed the baby then put her back down the sleep with the rock
               and play on and she choked and stopped breathing - they had to do CPR
               to resuscitate.

               This was just 2 months ago. Honestly I know everyone uses rock and
               plays and most babies are fine but they aren’t sleep safe for the exact thing
               that happened to my niece. I talked to my pediatrician about using one
               because my son spits up a lot and he warned me not to use it for overnight
               sleep. (All sic except emphasis added.) 37

       81.     In addition to asphyxiation, parents continue to report their infants developing flat

head and twisted neck (torticollis) syndromes.         For example, one consumer posted on

Amazon.com on March 16, 2018:

               This product is know[n] to give babies flat heads!! Just got out of the
               Cranial Technology office with our 4 mo. old who needs to wear a helmet.
               The Dr. said rock n plays keep them in business. (Emphasis added).

       82.     It is beyond question that Defendants knew of such reviews. Indeed, Fisher-

Price responded to the immediately preceding review, writing:

               We recommend everyone to speak with their pediatrician before using one
               of our Rock ’n Play Sleepers, to see if your baby is a good fit for it. We’re
               very concerned about the situation you’ve described. One of our
               Consumer Services specialists would like to speak with you to get all the
               information we need to take action. Please call us as soon as possible at 1-
               888-253-4303, between the hours of 9:00 a.m. and 6:00 p.m. EST,
               Monday – Friday.

       83.     Despite the above response and admission, nothing on the product’s packaging or

in its advertising suggests that customers should speak to pediatricians before using one.

37
  https://community.whattoexpect.com/forums/february-2018-babies/topic/rock-and-play-warning-
65446621.html (last visited April 15, 2019).



                                              - 33 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 34 of 70



       84.    Many more complaints from customers reporting infant injury are readily

available. Below are some representative examples. (All sic except emphasis added).

              a.     On October 11, 2018, a mother posted on Amazon.com: 38

              Please do your research before choosing this as your baby’s place to sleep
              It breaks my heart to have to give this once-beloved item one star but
              knowing what I know now I would have never purchased one . . . . By
              about 6 weeks I started noticing that my son’s head was flattening at the
              back, widening at the sides and forming an upward slope toward the
              crown of his head. I didn’t understand why his head wasn’t rounding out,
              thinking maybe it just needed more time. By our 2 month pediatrician
              appointment, our doctor diagnosed our son with Brachycephaly
              (flat head). I was devastated. It quickly occurred to me that it was due to
              where he had been sleeping (in the rock n play). He didn’t spend much
              time on the back of his head other than to sleep and after an exhaustive
              search online and in new parent forums, I soon learned I was not alone -
              he had gotten flat head from the rock n play. Many other parents had
              stated that their child too was experiencing “rock n play head”. In fact,
              approximately 50% of 2 month olds experience flathead due to back
              sleeping, many of whom I would bet are using this best seller. I later
              learned that by restricting movement during sleep (which of course is
              great for keeping babies sleeping), the soft insert is doubly dangerous
              since it REALLY keeps them positioned in one direction, looking
              forward applying pressure all night to the center of the back of baby’s
              skull. If your child favors one side they will be at risk for Plagiocephaly
              (flattening of one side of the head, which can cause facial asymmetry
              among other issues). We are now faced with having to helmet our child
              and are going for weekly physical therapy appointments to try to correct
              the damage from the rock n play. Our physical therapist admitted that the
              rock n play is keeping her in business . . . .This device is much better
              used in moderation during the day as a lounger than a place to sleep. I urge
              Fischer Price to change the marketing of this “essential” baby gear to a
              ‘lounger’ vs as ‘sleeper’ and to save others the heartache we are
              experiencing. Do your research. I wish I had known this beforehand as
              preventing flathead is infinitely easier than trying to correct it.




38
  https://www.amazon.com/gp/customer-reviews/R3IUCH2LOOYK02/
ref=cm_cr_getr_d_rvw_ttl?ie=UTF8&ASIN=B00NEO5UTU (last visited April 15, 2019).



                                            - 34 -
       Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 35 of 70



             b.     Another, on April 10, 2018, wrote: 39

             Gave my newborn a flat head! This gave my son a flat head in the back.
             The area where the head rests is very hard, my doctor said to stop using it
             immediately. don’t waste your money.

             c.     Another, on July 24, 2016, wrote:

             Flat head :(Our son loved this product from day 1, it was the only place he
             would sleep. Now he is being treated for flat head and torticollis. Babies
             can’t move their heads properly during sleep in the rock n play.
             (Emphasis added). I wish we had never bought this, and instead toughed
             out a few nights of no sleep to get him used to sleeping flat. It’s not worth
             it!!!!

             d.     Yet another example, posted on December 1, 2016: 40

             A magical device . . . that can also cause torticollis and
             plagiocephaly/brachycephaly. My husband and I bought a RNP after we
             brought our son home from the hospital because he would not sleep in his
             crib or any completely flat surface, and we were desperate . . . . Great,
             right?! So, why only one star?

             This device should NOT be used as a bed. Not only does it go against
             everything we are now taught about SIDS, but because it restricts head
             movement, it can also cause physical deformities, such as
             plagiocephaly/brachycephaly (flat head) and torticollis. My son is now 2
             months old and just diagnosed with left side plagiocephaly and right
             torticollis. His head tilts to the right, but rotates to the left and the back,
             left-side of this head is flat. He favors looking to his left and has a bit of
             difficulty looking all the way to his right. We have to do stretches for his
             neck multiple times a day, hold him and feed him differently, and
             constantly encourage him to look to his right and keep him off the left side
             of his head as much as possible, in order to try to correct this problem
             before he requires a very expensive helmet. Not all babies with these
             conditions get it from a RNP, obviously, but do yourself a favor and
             google “rock n play torticollis,” and you may want to find an alternate
             sleep solution.


39
  https://www.amazon.com/gp/customer-reviews/
R23N34CW3THONP/ref=cm_cr_getr_d_rvw_ttl?ie=UTF8&ASIN=B00NEO5UTU (last visited
April 15, 2019).
40
  https://www.amazon.com/gp/customer-reviews/R1XPNDFN88Q2VB/
ref=cm_cr_getr_d_rvw_ttl?ie=UTF8&ASIN=B00NEO5UTU (last visited April 15, 2019).



                                             - 35 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 36 of 70



The Reaction to Defendants’ Belated Admission of Known Infant Deaths and Their
“Warnings” to Consumers

        85.        As set forth above, on April 5, 2019, Fisher-Price and the CPSC issued a joint

press release disclosing to the public the dangers of the Rock ’n Play Sleeper and warned

consumers “about the Fisher-Price Rock ’n Play due to reports of death when infants roll over in

the product.” 41

        86.        While the CPSC and Fisher-Price recommended that consumers stop using the

Rock ’n Play when an infant reaches three months of age, or as soon as an infant exhibits

rollover capabilities, as set forth above, the AAP recommends that inclined sleepers like the

Rock ’n Play Sleeper should never be used for overnight or prolonged sleep for any infants,

including newborns, whatever the age. Thus, after the announcement by CPSC and Fisher-Price,

the AAP stated:

                   We don’t recommend that babies are placed to sleep with their
                   heads elevated because that is a position that would be subject to
                   accidental suffocation [and] strangulation in bed,” said Feldman-
                   Winter of the AAP. Instead, the AAP says that for prolonged or
                   nighttime sleep, babies should be put on their backs, unrestrained,
                   alone, on a flat, firm surface, such as a mattress covered by a fitted
                   sheet in a bare crib, bassinet, or play yard. 42

       87.         Further, while the CPSC and Fisher-Price suggest that parents using the restraints

on their babies when in the Rock ’n Play Sleeper renders the product safer, the AAP’s advice is

the opposite:

                   [T]he American Academy of Pediatrics says it does not
                   recommend products for routine sleep that require restraining a

41
  https://www.cpsc.gov/Newsroom/News-Releases/2019/CPSC-ALERT-CPSC-and-Fisher-Price-Warn-
Consumers-About-Fisher-Price-Rock-N-Play-Due-to-Reports-of-Death-When-Infants-Roll-Over-in-the-
Product (last visited April 10, 2019).
42
  https://www.consumerreports.org/recalls/fisher-price-rock-n-play-sleeper-should-be-recalled-
consumer-reports-says/ (last visited April 10, 2019).



                                                  - 36 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 37 of 70



                  baby, especially if that product also rocks. “To [fasten] a baby
                  down to a surface and then rock the baby is not consistent with our
                  recommendations,” said Lori Feldman-Winter, M.D., a member of
                  the AAP task force on Sudden Infant Death Syndrome (SIDS) and
                  a professor of pediatrics at Cooper Medical School of Rowan
                  University in Camden, N.J.43

The Belated and Inadequate Recall

          88.     As set forth above, on April 12, 2019, after at least 32 infants died, hundreds more

were injured, and at least 4.7 million more were exposed to risk of death, Defendants at last

recalled the Rock ’n Play. As noted above, in the recall notice, Defendants stated:

                  Infant fatalities have occurred in Rock ’n Play Sleepers, after the
                  infants rolled from their back to their stomach or side while
                  unrestrained, or under other circumstances. 44

(Emphasis added). In the notice, Defendants advised, “[i]f you own a Rock ’n Play Sleeper,

discontinue use of the item immediately.”

          89.     It is well known that product recalls generally have a low level of participation.

This one is designed to be no different. Defendants’ Recall is cumbersome, inconvenient,

restrictive, and confusing to the general public. Parents who own the product must take it apart

and send in the hub assemblies that held parts of the product together. Parents who had the

product for six months or less are eligible for a full refund, while parents who have owned it for

longer than six months are only entitled to vouchers for a selection of Fisher-Price products

determined by Fisher-Price on a sliding scale based on how long they have owned the Rock ’n

Play. At bottom, the Recall is inadequate and unfair.




43
  https://www.consumerreports.org/recalls/fisher-price-rock-n-play-sleeper-should-be-recalled-
consumer-reports-says/ (last visited April 10, 2019).
44
     https://service.mattel.com/us/recall/BJD57_ivr.asp (last visited April 14, 2019).



                                                   - 37 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 38 of 70



       90.     Limiting full reimbursement to those who owned the product for six months or

less is unfair because the product is not expressly sold for short term use and many parents

obtained the product assuming they would be able to use it for a subsequent child, or, when their

baby outgrew it, to share it with a friend or relative with a younger baby.

       91.     In addition, vouchers are not an acceptable because they require consumers to

purchase more goods from Defendants to be able to be “benefit” from the Recall, which is

caused by Defendants’ indefensible misconduct. As stated by Nancy Cowles, executive director

of Kids in Danger, vouchers based on a sliding scale “will discourage participation.” 45

       92.     Moreover, under the Recall, parents will not be compensated for all costs they

incurred in connection with the product, such as shipping, handling and other charges paid when

the original purchase of the product was made.        Parents who were using the product for their

infants’ overnight sleep up to the time of the Recall may now have to rush out and by a new

place for their babies to sleep with no recompense.

Defendants’ Deceptive Advertising and Marketing

       93.     Despite their indisputable knowledge of the AAP’s guidelines; individual

physicians’ and consumer groups’ recommendations that babies sleep supine, that their heads not

be elevated, that they sleep on a firm surface without soft materials, and that sitting devices such

as car seats, strollers, swings, infant carriers and infant slings are not recommended for routine

sleep; the products being banned as “sleepers” in Australia and Canada; and the numerous

reports of injury and even death, Defendants have marketed and continued, until April 12, 2019,

to market the Rock ’n Play Sleeper in the U.S. as suitable for all night sleep for babies.

45
  https://www.washingtonpost.com/business/2019/04/12/after-reports-infant-deaths-nearly-
million-fisher-price-rock-n-play-sleepers-
recalled/?utm_term=.78925f7f3e37&wpisrc=nl_rainbow&wpmm=1 (last visited April 18, 2019)



                                               - 38 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 39 of 70



       94.     Defendants’ deceptive advertising of the Rock ’n Play Sleeper as suitable for

overnight sleep for babies takes two primary forms: online and in-store. Online advertising

appeared on the Fisher-Price website as well as other websites where the product was sold (such

as Amazon.com). In-store advertising appeared in the numerous stores where the Rock ’n Play

Sleeper was sold.

       95.     Defendants’ deceptive advertising of the Rock ’n Play Sleeper starts with its very

name: “Sleeper.”     By naming the product a “Sleeper,” Defendants misled consumers into

believing that the product is a safe and suitable place for babies to sleep. A reasonable consumer

would assume the Rock ’n Play Sleeper’s design is consistent with the applicable guidelines and

recommendations about how babies should be safely placed to sleep. As described above, the

product actually is unfit for use as an infant sleeper.

False and Misleading Representations on the Boxes

       96.     One of the principal means of in-store advertising is the box in which the product

is packaged. The boxes prominently tout that the product is suitable for all-night sleep as

illustrated by the figures below showing typical packaging:




                                                - 39 -
Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 40 of 70




                        Above: Figure 6




                        Above: Figure 7




                            - 40 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 41 of 70




                                         Above: Figure 8

        97.    The marketing statements on the packaging conflict with the AAP’s guidelines

and recommendations, and those of other infant sleep experts.

        98.    For example, Defendants’ statements that “Baby can sleep at a comfortable

incline all night long!” (Figure 6), “Comfortable incline for babies that need it” (Figure 7), and

“Incline or Recline – Choose the position that baby likes best” (Figure 8) are contrary to the

AAP’s guidelines and recommendations that babies sleep supine and that their heads not be

elevated. 46

        99.    Defendants’ statement that “Extra-plush fabrics for extra-comfy sleep” (Figure 6)

is contrary to the AAP’s guideline and recommendation that soft materials should not be placed

under a sleeping infant.

        100.   Defendants’ statements that the product is a “Nighttime sleeper and playtime

seat!” (Figure 7) and an “Adjustable seat for all-night sleep!” (Figure 8) is contrary to the AAP’s

46
  A baby may prefer to be inclined or reclined, but sleeping in an inclined or reclined position is
inconsistent with AAP recommendations because it increases the risk of suffocation.



                                              - 41 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 42 of 70



guideline and recommendation that sitting devices are not recommended for routine sleep.

Similar statements appeared on all of Defendants’ packaging for the Rock ’n Play Sleeper at all

relevant times.

       101.       Defendants’ deceptive marketing of the product as a “Sleeper” for overnight or

prolonged sleep is material to consumers’ decision to purchase and/or own the product, because

it causes consumers to reasonably believe the product is safe. Defendants should not have

marketed, and should not be marketing, the product as a “Sleeper” suitable for overnight sleep.

Alternatively, Defendants should have disclosed, and should disclose, in their marketing

statements that using the product for overnight sleep is dangerous and contrary to medical

guidelines and recommendations because this information would be material to a consumer’s

decision as to whether to purchase and/or own the product.

       102.       However, Defendants’ deceptive marketing of the Rock ’n Play Sleeper as a

“Sleeper” when its use as such conflicts with the applicable medical guidelines and

recommendations not only exposed Class members’ infants to serious risk of injury and even

death, but it also induced consumers who would not have otherwise purchased the product to

purchase it, to own and use it when they would not have otherwise owned and used it, and/or to

pay a higher price than they would have otherwise paid for the product were it not false or

misleadingly advertised.

False and Misleading Representations on Product Webpages

       103.       Defendants’ marketing on the Fisher-Price.mattel.com website also conflicts with

the AAP’s guidelines and recommendations, touting the Rock ’n Play Sleeper as a “Nighttime

sleeper and playtime seat in one! This inclined sleeper rocks! The supportive, angled seat back




                                               - 42 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 43 of 70



keeps baby elevated for playtime and inclined sleep (the way some babies sleep best!), to help

baby sleep allllll [sic] night long.” 47

        104.    The product webpages for the Rock ’n Play Sleeper on Defendants’ website,

replicated in significant part on the websites of other distributers such as Amazon and Target,

make similar misrepresentations to those on the box. For example, on Amazon.com, the product

is described as “an inclined baby seat that helps little ones sleep all naptime or nighttime long,”

touting that it is “a Sleeper & playtime seat in one,” and saying that the parent and child “both

could be sleeping in no time.” 48

        105.    The webpages also state:

                 “The inclined seat helps baby sleep all night long;” 49
and
                “An extra-deep seat helps baby sleep all night long.” 50

        106.    These webpages show pictures of mothers lying down in bed with their babies in

Rock ’n Play Sleepers next to them, which indicates that mothers can sleep while their babies

sleep in the product. These statements and images are misleading for the same reasons the

images on the boxes are misleading.


47
  https://fisher-price.mattel.com/shop/en-us/fp/moonlight-meadow-deluxe-newborn-rock-n-play-sleeper-
chx77 (last visited April 10, 2019).
48
  https://www.amazon.com/Fisher-Price-Deluxe-Sleeper-Snugapuppy-
Dreams/dp/B01LTHZ5SO/ref=sr_1_5_s_it?s=baby-products&ie=UTF8&qid=1523996652&sr=1-
5&keywords=rock+n+play+sleeper (last visited April 10, 2019).
49
  https://fisher-price.mattel.com/shop/en-us/fp/baby-sleepers/newborn-rockn-play-sleeper-bct91 (last
visited April 19, 2019); https://www.amazon.com/d/Infant-Bouncers/Fisher-Price-Rock-Sleeper-
Rainforest-Friends/B00BUO4664?th=1 (last visited February 14, 2019).
50
   https://fisher-price.mattel.com/shop/en-us/fp/baby-sleepers/auto-rock-n-play-sleeper-aqua-
stone-fashion-chn28 (last visited April 15, 2019); https://www.amazon.com/dp/B00NEO5UTU?
tag=price1139204-20&ascsubtag=wtbs_5c65fced35774a073762e94a&th=1 (last visited
February 14, 2019).



                                                - 43 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 44 of 70



False and Misleading Representations About Safety

          107.   Defendants misled consumers of Rock ’n Play Sleepers by having safety be a

central component of their brand image.
                                                                                             51
          108.   For example, Defendant Fisher-Price has a webpage dedicated to safety.           This

page is titled, “A Safety Story,” and states:


                 IT ALL STARTS WITH SAFETY

                 Squeals of delight, sighs of contentment, giggles of joy . . . those are some
                 of the reactions we hope for from families using our babygear and toys.
                 There’s a less visible one, too: peace of mind.

                 “Parents have trusted us for more than 80 years to provide safe products
                 for their children, but we know we must still earn their trust every day,”
                 says Kitty Pilarz, Vice President of Product Safety & Regulatory
                 Compliance at Fisher-Price. “So, right from the start of a design concept,
                 we work to make sure our products are as safe as they can be.”

                 To standards and beyond

                 There’s an entire team of quality engineers who work closely with design
                 groups to make sure every product not only meets U.S. safety regulations
                 and international standards, but lives up to the traditionally high Fisher-
                 Price standards of quality, as well as consumer expectations. A significant
                 amount of testing is done all along the way.

          109.   This is not true, because, for all of the reasons set forth herein, the Rock ’n Play

Sleepers are not “as safe as they can be,” and instead are dangerous for all night sleep, the

purpose for which they are advertised.

          110.   The “Safety Story” continues:

                 Listening to consumers

                 “We welcome feedback from consumers—it’s critical to helping us make
                 better products,” says Gary Cocchiarella, Director of Consumer Services.
                 “Families don’t hesitate to share their opinions, so we collect, analyze and

51
     https://www.fisher-price.com/en_US/ourstory/safety/index.html (last visited April 15, 2019).



                                                 - 44 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 45 of 70



                  share their comments with our teams. That way, we can detect and solve
                  problems quickly, as well as improve our design and manufacturing
                  processes.” 52

           111.   This too is false. Defendants did not modify the Rock ’n Play Sleeper for a

decade despite complaints from parents about the safety of the product, documented reports of

infant death and injury from its use, and warnings from pediatricians and consumer protection

advocates that inclined sleepers such as the Rock ’n Play Sleeper are unsafe.

           112.   The overarching message on Mattel’s website is also safety. Among other things,

the website states that the most important part of creating its products is to make sure they are

safe and that its internal product safety procedures are designed to meet or exceed applicable

regulations and laws. 53

           113.   Defendants’ marketing has led parents and other consumers of Rock ’n Play

Sleepers to reasonably believe that the products have been tested, comply with all applicable

regulations and laws, and are fit for their intended use.

Defendants’ In-Box Disclosures Are Materially Misleading

           114.   Defendants’ limited disclosures inside the Rock ’n Play Sleeper box do not

disclose the inherent danger of the product and are worded in such a way that they are

intentionally misleading. These in-box disclosures also make recommendations that parents

cannot possibly follow. There are no disclosures on the box itself.

           115.   There is a warning label attached to the soft padded material inside the Rock ’n

Play Sleeper that cannot be read – if an exhausted parent notices or reads it at all – until the

product is removed from the box. The “warning” states:


52
     Id.
53
     http://citizenship.mattel.com/inspired-design/ (last visited February 14, 2019).



                                                 - 45 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 46 of 70




                                           Above: Figure 9

       116.   Because a parent cannot see the label until after opening the box, these statements

on the padding label, even if they were adequate warnings (which they are not), cannot inform a

consumer’s decision about whether to purchase or obtain the product. Even if the disclosures

were on the box, they would be insufficient and useless due to numerous dangerous omissions

that render them materially misleading.

       117.   First, Defendants state that infants have suffocated “on added pillows, blankets

and extra padding” (emphasis added), leading parents to reasonably believe that the padding that

comes with the Rock ’n Play Sleeper is safe and cannot cause suffocation. Indeed, the statement

that follows states: “[u]se ONLY the pad provided by Fisher-Price. NEVER place extra padding

or beside an infant.” As Defendants are well aware, the AAP guidelines state any soft material



                                            - 46 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 47 of 70



under a baby can cause suffocation.        As described above, numerous instances of babies

suffocating because of the padding that comes with inclined sleepers have been reported.

       118.     Further, Defendants omit the critical material fact that babies can also die due to

positional asphyxiation. Positional asphyxiation can occur when a baby tips to one side and

because of an inclined back position, is unable to pull herself out of that position, and her face

either presses into the soft fabric of the sides, or her neck is bent at such an angle that oxygen

cannot get through. Numerous deaths and injuries from positional asphyxiation have been

documented.

       119.     Similarly, in a so-called warning that is obviously designed to mislead parents

while skirting the AAP’s guidelines, Defendants state, “ALWAYS place child on back to sleep.”

But Defendants omit the crucial fact that parents should always place infants supine – flat on

their backs – for overnight or prolonged sleep, and that allowing babies to sleep on an incline is

dangerous. Given its marketing as an overnight sleeper, reasonable parents cannot be expected

to conclude that the warning means anything other than placing the infant on its back in the

sleeper.

       120.     Significantly, this supposed warning is not listed under the “suffocation hazard,”

which only mentions using an additional layer of padding, but is listed separately. Thus, even

with the misleading partial disclosure, Defendants omitted the asphyxiation hazard that the AAP

guidelines are designed to prevent.

       121.     In addition, Defendants state that parents should “always use the restraint

system,” but fail to disclose that the use of restraints on babies in the Rock ’n Play does not

render the Rock ’n Play safe and, indeed, may itself be dangerous. Defendants omit the material

fact that baby deaths and many injuries have occurred when using restraints on a baby in the



                                              - 47 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 48 of 70



Rock ’n Play Sleeper. Nor do they disclose that strapping a baby for up to 16 hours at a time in

the sleeper can result in physical deformities in the baby’s head and neck.

       122.    Defendants further state that parents should “always provide the supervision

necessary for the continued safety of your child,” while promoting the Rock ’n Play Sleeper as

an all-night sleeper. This instruction is impossible to comply with because a sleeping parent is in

no position to supervise her child.

       123.    Finally, Defendants advise parents that “[w]hen used for playing, never leave a

child unattended,” which suggests that a parent could safely leave the child unattended when the

sleeper was not being used for play — such as when the infant is sleeping.

Defendants’ Disclosures in the User Manual Are Materially Misleading

       124.    The user manuals for Rock ’n Play Sleepers, which are substantially similar in all

material respects, also contain misrepresentations and omissions. These manuals are inside the

boxes in which the products were sold.

       125.    The manuals contain warnings substantially similar to the one below:




                                              - 48 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 49 of 70




                                           Above: Figure 10


       126.    Like the warning label on the padding, this warning omits the risk that use of the

Rock ’n Play Sleeper can result in positional asphyxiation. Also like the warning label on the

padding, this user manual warning instructs consumers to always use the restraint, but it does not

disclose that keeping a baby restrained for extended periods of time can result in deformations to

the head or neck. And, again, like the warning label on the padding, this warning instructs users

to, “always provide the supervision necessary for the continued safety of your child,” but it

ignores the fact that this is not possible when the baby is in the Rock ’n Play Sleeper for

overnight sleep.

       127.    The warning section in the manual also includes slight variations on the language

in the label on the padding, but the overall impact is no less misleading. For example, the

warning section in the manual uses the acronym “SIDS” and states, “[t]o reduce the risk of SIDS,




                                             - 49 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 50 of 70



pediatricians recommend healthy infants be placed on their backs to sleep,” but it does not say

that the recommendation is actually that babies should be supine and not on an incline.

          128.   In addition, the warning section in the manual states:

                 ALWAYS use the pad provided, which includes the restraint. NEVER
                 add a mattress, pillow, comforter, or padding.

                 SUFFOCATION HAZARD: – Infants can suffocate:

                 - in gaps between an extra pad and the side of the product.

                 - on soft bedding.

This is misleading because it does not disclose that the pad that comes with the product and the

soft fabric walls that are a part of the product themselves pose risk a risk of suffocation.

          129.   The manuals are also misleading in ways beyond the inadequate and misleading

warning section. For example, the manuals show images of mothers lying down in bed, covered

with blankets, which indicates either that they are ready for sleep or awakening from sleep.

Below is an example: 54




54
     https://service.mattel.com//instruction_sheets/BCG43-2L.pdf (last visited February 14, 2019).



                                                - 50 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 51 of 70




                                           Above: Figure 11


       130.    This image is misleading because it implies that mothers can sleep when their

babies are in the sleepers, while, at the same time, Defendants warn that babies should be

supervised when in a Rock ’n Play Sleeper. Mothers cannot supervise their children when they

are themselves sleeping.

       131.    The manuals also contain a section titled, “Preventing Baby’s Head from

Flattening.”   This Section contains numerous statements that are misleading due to

misrepresentations or omissions, including that:

               Pediatricians and child health organizations agree that healthy babies
               should be placed on their backs to sleep for naps and at nighttime, to
               reduce the risk of Sudden Infant Death Syndrome (SIDS). But babies who
               are always on their backs can sometimes develop flat spots on their head
               (plagiocephaly) . . . .

This statement is misleading because it does not say that pediatricians recommend they be flat on

their back, thereby implying that sleeping on the back at an incline is consistent with medical

recommendations.


                                             - 51 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 52 of 70



       132.    The guidelines also instruct users:


               Change the location of your baby’s sleeper or crib in the room, so she has
               to look in different directions . . . .

This is also misleading because it implies that sleepers and cribs are equally safe. It does not

acknowledge the additional risks that are presented by the baby being strapped in and on an

incline in a Rock ’n Play Sleeper.

       133.    These guidelines also recommend:


               Help your baby avoid resting his head in the same position all the time by
               frequently changing the direction he lies in the crib. For example, have
               your baby’s feet point toward one end of the crib for a few days, and then
               change the position so his feet point toward the other end of the crib. This
               will encourage your baby to turn and look in different directions.

This, of course, is impossible in a Rock ’n Play Sleeper. A baby is not supposed to be in a

sleeper with its feet in the elevated end and its head dangling below. Again, Defendants do not

acknowledge that a Rock ’n Play Sleeper is not a crib, is less safe than a crib, and that a crib

allows for the baby to sleep supine, while the Rock ’n Play Sleeper does not.

       134.    The guidelines further recommend:


               Try to minimize the amount of time your baby spends in car seats, carriers
               and bouncy seats while awake.

This statement is materially misleading because it omits “sleepers” from this list, although

inclined sleepers pose the same risks as the devices on the list. In a further attempt to

differentiate the Rock ’n Play Sleeper from this group of products, Defendants suggest parents

minimize the amount their babies spend in these products while awake.

       135.    In short, Defendants knew, at all relevant times, of the grave risks that their Rock

’n Play Sleeper posed to babies, and that the product was unfit for its intended use as an infant



                                              - 52 -
          Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 53 of 70



sleeper for overnight or prolonged use. Nonetheless, they introduced it to the U.S. market as an

infant sleeper – but were prevented from doing so in Canada and Australia – using the material

misrepresentations and omissions detailed above. As a result, Ms. Mulvey and other members of

the proposed classes were damaged and are entitled to all monetary and equitable relief provided

by law.

                      TOLLING OF THE STATUTE OF LIMITATIONS

Continuing Act Tolling

          136.   Beginning in 2009, Defendants continuously marketed and sold the dangerous

Rock ’n Play Sleeper to unsuspecting parents and caregivers of infants. They continuously

represented these inclined hammocks as safe environments for all night or prolonged infant

sleep. By continuously repeating these false representations, and failing to disclose that the Rock

’n Play Sleeper was defectively designed and exposed infants to great risk of injury and death,

Defendants engaged in a continuing wrong sufficient to render inapplicable any statute of

limitations that Defendants might seek to apply.

          137.   Defendants’ knowledge of the defects is evidenced by, inter alia: numerous

complaints by consumers of injury and death (to some of which they responded); by warnings

from the AAP and major consumer groups; by a lawsuit against them for an infant’s death; and

by Canada’s and Australia’s refusal to allow them to sell the device as a “sleeper.”

          138.   Thus, Defendants indisputably possessed continuous knowledge of the dangers

posed by the Rock ’n Play Sleeper, and, yet, they inexplicably continued to repetitiously market

and sell them as safe environments for overnight and prolonged sleep. Plaintiff’s and other Class

members’ claims are not time barred.




                                              - 53 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 54 of 70



Fraudulent Concealment Tolling

       139.    Defendants had a duty to disclose to Plaintiff and the Class members the true

quality and nature of the Rock ’n Play Sleeper, that the Rock ’n Play Sleeper has a uniform

defect, and that the Rock ’n Play Sleeper poses safety concerns.

       140.    This duty arose, inter alia, due to their overt representations that the Rock ’n Play

Sleeper was safe for overnight use.

       141.    Defendants have known at all relevant times of the risks that its Rock ’n Play

Sleeper poses to infants. Prior to selling it, Defendants knew or should have known about the

AAP’s 2005 recommendations concerning safe sleep, which state that babies should sleep flat on

their backs in an empty bassinet or crib. As of 2011, Defendants knew or should have known

that the AAP expanded on those warnings and when Canada and Australia prohibited them from

selling the Rock ’n Play Sleeper as a “sleeper.” In the following years, Defendants knew or

should have known as pediatricians wrote to them and they were sued due to an infant’s death.

And, finally, in 2016, Defendants knew or should have know when the AAP further expanded on

its recommendations.

       142.    Despite their knowledge of the defective design and danger of the product when

used as intended, Defendants failed to disclose and concealed this material information from

Plaintiff and other Class members, and instead they continued to market the Rock ’n Play

Sleeper as safe for overnight and prolonged infant sleep.

       143.    The purpose of Defendants’ concealment of the dangers was to prevent Plaintiff

and other Class members from seeking redress.




                                              - 54 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 55 of 70



       144.    Plaintiff and the other Class members justifiably relied on Defendants to disclose

the true nature of the products they purchased and/or owned because that defect was not

discoverable by Plaintiff and the other Class members through reasonable efforts.

       145.    Any applicable statute of limitations has been tolled by Defendants’ knowledge,

active concealment, and denial of the facts alleged herein, which behavior is ongoing.

Discovery Rule Tolling

       146.    Plaintiff and other Class members, through the exercise of reasonable diligence,

could not have discovered Defendants’ wrongdoing prior to the Wall Street Journal’s November

2018 article, which detailed the many deaths and injuries that occurred due to the use of inclined

sleepers and revealed that Defendants were concealing and misrepresenting dangerous defects in

the Rock ’n Play Sleeper and the risks that were posed by those defects.

       147.    Plaintiff and the other Class members could not have reasonably discovered, and

could not have known of facts that would have caused a reasonable person to suspect, that

Defendants knowingly failed to disclose material information within their knowledge about a

dangerous defect to consumers worldwide.

       148.    As such, no potentially relevant statute of limitations should be applied.

Estoppel

       149.    Defendants were under a continuous duty to disclose to Plaintiff and the other

members of the Class the facts that it knew about the dangerously defective design of the Rock

’n Play Sleeper.

       150.    Defendants knowingly, affirmatively, and actively concealed the true nature,

quality, and character of the Rock ’n Play Sleeper from Plaintiff and other members of the Class.




                                              - 55 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 56 of 70



       151.    Thus, Defendants are estopped from relying on any statutes of limitations in

defense of this action.

                               CLASS ACTION ALLEGATIONS

       152.    Plaintiff brings this class action pursuant to Rule 23(b)(2) and/or Rule 23(b)(3) of

the Federal Rules of Civil Procedure on behalf of herself and on behalf of a nationwide class (the

“Nationwide Class”) defined as:

               All persons who purchased or owned any model of Fisher-Price Rock
               ’n Play Sleeper from 2009 to the present.

       153.    Additionally or alternatively, Plaintiff seeks certification of a Class of New York

purchasers and/or owners (the “New York Class”) defined as:

               All persons who purchased or owned any model of Fisher-Price Rock
               ’n Play Sleeper in New York from 2009 to the present.

       154.    Excluded from the Nationwide Class and the New York Class (the “Class”

hereinafter references the Nationwide and New York Classes collectively unless otherwise

indicated) are Defendants and their affiliates, parents, subsidiaries, employees, officers, agents

and directors. Also excluded is any judicial officer presiding over this matter and the members

of their immediate families and judicial staff.

       155.    Certification of Plaintiff’s claims for class-wide treatment is appropriate because

Plaintiff can prove the elements of her claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

       156.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of the

Class are so numerous that joinder of all Class members would be impracticable. Plaintiff is

informed and believes, and on that basis alleges, that the Class contains many thousands of

members. The precise number of Class members is unknown to Plaintiff.



                                                  - 56 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 57 of 70



        157.    Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Such common questions of law or fact

include, inter alia:

                a.     Whether Defendants’ claims about the Rock ’n Play Sleeper being suitable

for prolonged or overnight sleep are reasonably likely to deceive.

                b.     Whether Defendants engaged in unfair and/or deceptive advertising in

marketing the product as a “Sleeper” that was suitable for prolonged or overnight sleep.

                c.     Whether Defendants’ misconduct constitutes a breach of the express

warranty that exists between Defendants and Plaintiff and the other members of the Class.

                d.     Whether Defendants have been unjustly enriched.

                e.     Whether Plaintiff and the members of the Class have been injured by

Defendants’ misconduct.

                f.     Whether Plaintiff and the members of the Class are entitled to relief, and

the amount and nature of such relief.


        158.    Defendants engaged in a common course of conduct giving rise to the legal rights

sought to be enforced by Plaintiff, on behalf of herself and other Class members. Similar or

identical common law violations, business practices, and injuries are involved.        Individual

questions, if any, pale by comparison, in both quality and quantity, to the numerous common

questions that predominate in this action.

        159.    Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the claims of the other members of the Class because, inter alia, all Class members

were injured through the uniform misconduct described above, and all Class members were


                                              - 57 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 58 of 70



subject to Defendants’ deceptive statements, including deceptive claims that accompanied each

and every Rock ’n Play Sleeper that was sold concerning its suitability for prolonged or

overnight sleep. Plaintiff is advancing the same claims and legal theories on behalf of herself

and all members of the Class.

         160.   Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiff will fairly and adequately protect the interests of the members of the Class. Plaintiff has

retained counsel experienced in complex consumer class action litigation, and Plaintiff intends to

prosecute this action vigorously. Plaintiff has no adverse or antagonistic interests to those of the

Class.

         161.   Insufficiency of Separate Actions—Federal Rule of Civil Procedure 23(b)(2).

Defendants have acted in a manner that applies generally to the Class, so that relief is appropriate

respecting the Class as a whole. The Class thus satisfies the requirements of Fed. R. Civ. P.

23(b)(2).

         162.   Superiority—Federal Rule of Civil Procedure 23(b)(3).            A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

The damages or other financial detriment suffered by Plaintiff and the other Class members are

relatively small compared to the burden and expense that would be required to individually

litigate their claims against Defendants, so it would be impracticable for Class members to

individually seek redress for Defendants’ wrongful conduct. Even if Class members could afford

individual litigation, economies of scale and comprehensive supervision by a single court

strongly weigh in favor of resolution on a class basis.




                                               - 58 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 59 of 70



                                         COUNT I
      Injunctive Relief and Damages for Violation of New York General Business Law
                                  (N.Y. GBL Law § 349 )
                      (On Behalf of Plaintiff and the New York Class)

        163.    Plaintiff repeats and realleges the allegations contained in ¶¶ 1 through 162 above,

as if fully set forth herein.

        164.    This cause of action is brought pursuant to New York General Business Law §

349 (“GBL § 349”), which prohibits deceptive acts or practices in the conduct of any business,

trade or commerce or in the furnishing of any service in New York State.

        165.    GBL § 349 provides that “any person who has been injured by reason of any

violation of this section may bring . . . an action to recover his actual damages or fifty dollars,

whichever is greater.”

        166.    GBL § 349 further provides that “[t]he court may, in its discretion, increase the

award of damages to an amount not to exceed three times the actual damages up to one thousand

dollars, if the court finds the defendant willfully or knowingly violated this section,” and that

“[t]he court may award reasonable attorney’s fees to a prevailing plaintiff.”

        167.    Defendants’ design, manufacture, marketing, advertising, labeling, and/or sale of

the Rock ’n Play Sleeper constitutes “business, trade or commerce.”

        168.    The Defendants’ conduct alleged herein violates GBL § 349 in that Defendants

engaged in the unfair acts and deceptive practices as described herein, which included marketing

directed at Plaintiff and the New York Class, conveying, on the boxes containing the product and

elsewhere, the message that the Rock ’n Play Sleeper is appropriate for overnight sleep and

prolonged sleep, and the message that the use of Rock ’n Play Sleeper is known to be generally

safe. Defendants’ marketing and sale of the product omitted adequate warnings concerning the

danger of death and injury associated with the use of Rock ’n Play Sleepers. Defendants’


                                               - 59 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 60 of 70



representations and omissions concerning the product were deceptive, false and misleading given

the dangers of Rock ’n Play Sleepers described herein. Such conduct is inherently and materially

deceptive and misleading in a material respect, which was known, or by the exercise of

reasonable care, should have been known, to be untrue, deceptive or misleading by Defendants.

       169.    The materially misleading statements and deceptive acts and practices of

Defendants alleged herein were directed at the public at large.

       170.    Defendants’ acts and practices described above were likely to mislead a

reasonable consumer acting reasonably under the circumstances.

       171.    Defendants’ violation of GBL §349 was willful and knowing. As described

above, at all relevant times, Defendants, among other things, knew that their Rock ’n Play

Sleepers had caused many infant deaths and injuries, and that the AAP, as well multiple other

pediatric professionals and consumer groups, recommended they not be used as sleepers, and

that certain other countries had prohibited them from being sold as sleepers. Nonetheless,

Defendants continued to sell the products in the United States for overnight and prolonged sleep

in order to increase their own profits.

       172.    As a result of Defendants’ deceptive and misleading acts, Plaintiff and the

members of the New York Class have been injured because they purchased and/or owned Rock

’n Play Sleepers based on Defendants’ representations and without full disclosure of the material

facts discussed above.

       173.    As a result of Defendants’ conduct in violation of GBL § 349, Plaintiff and the

members of the New York Class have been injured in amounts to be proven at trial because if

Defendants had disclosed the information discussed above about the Rock ’n Play Sleeper and

otherwise been truthful about its safety, Plaintiff would not have purchased and/or owned



                                              - 60 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 61 of 70



Defendants product. Defendants were also able to charge more than what its Rock ’n Play

Sleeper would have been worth had they disclosed the truth about it.

        174.    As a result, pursuant to GBL § 349, Plaintiff and the New York Class are entitled

to make claims against Defendant for actual or statutory damages to be determined at trial, but

not less than fifty (50) dollars per Class member. Plaintiffs also properly ask that such damages

be trebled based on Defendants’ knowledge and/or intention with respect to their breach.

        175.    Additionally, pursuant to GBL § 349, Plaintiff and the New York Class make

claims for attorneys’ fees, costs, and injunctive relief requiring Defendant to adequately disclose

the omitted information described above.

                                        COUNT II
                 Damages for Breach of Implied Warranty of Merchantability
                      (On Behalf of Plaintiff and the New York Class)

        176.    Plaintiff repeats and realleges the allegations contained in ¶¶ 1 through 162 above,

as if fully set forth herein.

        177.    The Rock ’n Play Sleeper is a “good” as defined in New York’s Commercial

Code governing the implied warranty of merchantability. N.Y. U.C.C. § 1-105.

        178.    Defendants are “merchants” and the Rock ’n Play Sleepers are “goods” as defined

under the Uniform Commercial Code.

        179.    Pursuant to N.Y. U.C.C. § 2-314, a warranty that the Rock ’n Play Sleeper was in

merchantable condition was implied by law in the sleepers’ transactions. Defendants impliedly

warranted that the Rock ’n Play Sleepers were of a merchantable quality.

        180.    Pursuant to N.Y. U.C.C. § 2-315, a warranty that the Rock ’n Play Sleeper was

appropriate for the particular purposes for which Plaintiff and Class Members purchased and/or




                                               - 61 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 62 of 70



owned them (i.e., safe for prolonged or overnight sleep, and generally safe) was implied by law

in the sleepers’ transactions.

       181.    By placing the Rock ’n Play Sleeper in the stream of commerce, Defendants

impliedly warranted that the Rock ’n Play Sleeper is reasonably safe, and that all claims in their

advertising and marketing of the Rock ’n Play Sleeper were true, including that the Rock ’n Play

Sleeper is safe and reliable.

       182.    As a merchant, Defendants knew that consumers, including Plaintiff and the New

York Class, relied upon Defendants to design, label, and sell products that were reasonably safe

and not deceptively marketed, and in fact members of the public, including Plaintiff and the New

York Class, reasonably relied upon the skill and judgment of Defendants and upon said implied

warranties in purchasing the Rock ’n Play Sleeper.

       183.    Defendants breached the implied warranty of merchantability because a “sleeper,”

to be merchantable, must provide a suitable and safe sleeping environment for prolonged periods

or overnight, and the Rock ’n Play Sleepers do not.

       184.    The Rock ’n Play Sleeper is dangerous in that it is of such a character that when

used in its expected manner it is likely to be a source of potential death and injury to babies.

       185.    Plaintiff and members of the New York Class are among those intended to be

ultimate consumers of Rock ’n Play Sleepers.

       186.    At all times that Defendants warranted and sold the Rock ’n Play Sleeper, they

knew or should have known that its warranties were false, and yet they did not disclose the truth

in a timely manner, or stop manufacturing or selling the Rock ’n Play Sleeper, and instead

continued to issue false warranties. It is thus not required, and would be futile, for Plaintiff to

provide Defendants further opportunity to cure their breach.



                                               - 62 -
             Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 63 of 70



            187.    The Rock ’n Play Sleepers were defective when Defendants delivered the sleepers

    to their resellers, dealers, and distributors which sold the Rock ’n Play Sleeper, and the Rock ’n

    Play Sleepers were therefore still defective when sold to Plaintiff and the New York Subclass.

            188.    Defendants’ resellers, dealers, and distributors are intermediaries between

    Defendants and consumers. These intermediaries sell Rock ’n Play Sleepers to consumers and

    are not, themselves, consumers of Rock ’n Play Sleepers, and therefore have no rights against

    Defendants with respect to Plaintiff’s and all other Class members’ purchases of Rock ’n Play

    Sleepers. Defendants’ warranties were designed to influence consumers who purchased and/or

    owned Rock ’n Play Sleepers.

            189.    As set forth further above, Defendants are on notice of its breaches of warranty.

    Defendants sent the recall notice to purchasers and lessors of the Rock ’n Play Sleeper, including

    the members of the New York Class, demonstrating that they knew the identities of consumers

    against whom it breached its warranties.

            190.    As a direct and proximate result of Defendants’ breach of implied warranty of

    merchantability, Plaintiff and the New York Subclass are entitled to damages in an amount to be

    determined at trial.

                                             COUNT III
                                             Negligence
(On Behalf Plaintiff, the Nationwide Class, and Additionally or alternatively, the New
                                     York Class)

            191.    Plaintiff repeats and realleges the allegations contained in ¶¶ 1 through 162 above,

    as if fully set forth herein.

            192.    Defendants owed a duty to Plaintiff and Class members to exercise reasonable

    care in designing, manufacturing, and marketing products for infant use.




                                                   - 63 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 64 of 70



        193.       Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.

        194.       Defendants also owed a duty to disclose the material fact that Rock ’n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for their intended use.

        195.       But for Defendants’ breaches of their duties, Class members would not have

purchased and/or owned the defective Rock ’n Play Sleepers or would not have paid as much for

them as they did, and would not have been exposed their infants to the risk of death or injury.

        196.       Plaintiff and Class members were foreseeable victims of Defendants’

wrongdoing. Defendants knew or should have known that their Rock ’n Play Sleepers would

cause damages to Class members. The damages to Plaintiff and the Class members are a

proximate, reasonably foreseeable result of Defendants’ breaches of their duties.

        197.       Therefore, Plaintiff and Class members are entitled to damages in an amount to be

proven at trial.



                                        COUNT IV
                                     Gross Negligence
   (On Behalf Plaintiff, the Nationwide Class, and Additionally or Alternatively, the New
                                        York Class)

        198.       Plaintiff repeats and realleges the allegations contained in ¶¶ 1 through 162 above,

as if fully set forth herein.

        199.       Defendants owed a duty to Plaintiff and Class members to exercise reasonable

care in designing, manufacturing and marketing products for infant use.

        200.       Defendants also owed a duty to Class members to detect and address major

defects in a timely manner.




                                                  - 64 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 65 of 70



       201.    Defendants also owed a duty to disclose the material fact that Rock ’n Play

Sleepers were defective and dangerous, and unfit and inherently unsafe for their intended use.

       202.    Defendants knew or should have known that Plaintiff and other Class members

were relying on them to manufacture, market and label the Rock ’n Play Sleepers with

reasonable care, and that consumers reasonably and foreseeably relied on them to do so.

       203.    Defendants grossly failed to exercise due care, and acted in reckless disregard of

their duties, and thereby injured Plaintiff and all members of the Class. Defendants failed to

exercise the degree of prudence, caution, and good business practice that would be expected of

any entity selling products for infant use. Although they knew that Rock ’n Play Sleepers could

cause and had caused many infant deaths and injuries, and that the AAP as well multiple other

pediatric professionals and consumer groups recommended it not be used as a sleeper, and that

certain other countries had prohibited it from being sold as a sleeper, Defendants continued to

sell the product in the United States for overnight and prolonged sleep. Defendants knowingly

allowed further tragedy to occur so that they could continue reaping profits.

       204.    Defendants failed to exercise even slight or scant care and/or their conduct

evinces a reckless disregard for the rights of others and/or is redolent of intentional wrongdoing.

       205.    If Defendants had not been grossly negligent with respect to the manufacture,

marketing, labeling and/or sale of the Rock ’n Play Sleepers, Plaintiff and other Class members

would not have purchased and/or owned the Rock ’n Play Sleepers.

       206.    As a direct and proximate result of Defendants’ gross negligence with regard to

the Rock ’n Play Sleepers, Plaintiff and the Class have been harmed.




                                              - 65 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 66 of 70



                                        COUNT V
        Violation of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq.
On Behalf Plaintiff, the Nationwide Class, and Additionally or Alternatively, the New York
                                           Class

        207.    Plaintiff repeats and realleges the allegations contained in ¶¶ 1 through 162 above,

as if fully set forth herein.

        208.    The sale of the Rock ’n Play Sleepers was subject to the provisions and

regulations of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq.

        209.    The Rock ’n Play Sleepers are “consumer products” as defined in the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(1).

        210.    Plaintiff and the other Nationwide Class members are “consumers” as defined by

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

        211.    Defendants are “suppliers” and “warrantors” as defined by the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301(4)-(5).

        212.    The Rock ’n Play Sleepers’ implied warranties are covered by the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301(7).

        213.    Defendants breached these warranties, as further described above, by selling the

Rock ’n Play Sleepers as “sleepers,” not disclosing their defective condition, and by providing

Rock ’n Play Sleepers not in merchantable condition and not fit for the ordinary purpose for

which baby sleepers are used.       They are also not fit for the specific purposes for which

Defendants sold them and for which Class members purchased and/or owned them.

        214.    Privity is not required in this case because Plaintiff and the other Class members

are intended third-party beneficiaries of contracts between Defendants and those who sell their

products; specifically, they are the intended beneficiaries of Defendants’ express and implied

warranties. The vendors were not intended to be the ultimate consumers of the Rock ’n Play


                                               - 66 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 67 of 70



Sleepers and have no rights under the warranty agreements provided with the Rock ’n Play

Sleepers; the warranty agreements were designed for and intended to benefit the ultimate

consumers only. Finally, privity is also not required because the Rock ’n Play Sleepers are

dangerous instrumentalities due to the aforementioned defects and nonconformities.

        215.   Requiring an informal dispute settlement procedure, or affording Defendants a

reasonable opportunity to cure its breach of written warranties, is unnecessary and futile.

Defendants knew, should have known, or were reckless in not knowing, of their

misrepresentations concerning the Rock ’n Play Sleepers’ inability to provide a safe sleeping

environment, but nonetheless failed to rectify the situation and/or disclose the truth. Under the

circumstances, the remedies available under any informal settlement procedure would be

inadequate and any requirement – whether under the Magnuson-Moss Warranty Act or otherwise

– that Plaintiff resort to an informal dispute resolution procedure and/or afford Defendants a

reasonable opportunity to cure their breach of warranties is excused and thereby deemed

satisfied.

        216.   Plaintiff and the other Class members have been damaged as a result of the

wrongful conduct complained of herein. Said conduct continues and the harm or risk of harm is

ongoing.

        217.   The amount in controversy exceeds the statutory minimums set forth at 15 U.S.C.

§ 2310(d)(3). Each Class member’s individual claim is equal to or larger than $25 and the

cumulative amount in controversy (excluding interest and costs) exceeds $50,000.

        218.   As a result of Defendants’ violations of the Magnuson-Moss Warranty Act and its

express and implied warranties with consumers, Plaintiff and the other members of the Class

have been damaged in an amount to be determined at trial.



                                             - 67 -
           Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 68 of 70



                                        COUNT VI
                                     Unjust Enrichment
  (On Behalf of Plaintiff, the Nationwide Class and Additionally or Alternatively, the New
                                        York Class)
      219. Plaintiff repeats and realleges the allegations contained in ¶¶ 1 through 162 above,

as if fully set forth herein.

         220.   As a result of Defendants’ material, deceptive advertising, marketing and/or sale

of the Rock ’n Play Sleeper, Defendants were enriched at the expense of Plaintiff and all other

Nationwide Class and New York Subclass members through their purchase of the Rock ’n Play

Sleeper, because it does not provide the benefits as represented and exposes their children to

greater and more serious risks than represented.

         221.   Under the circumstances, it would be against equity and good conscience to

permit Defendants to retain the ill-gotten benefits they received from Plaintiff and the

Nationwide Class and New York Subclass as the result of their deceptive marketing and

advertising practices. Thus, it would be inequitable for Defendants to retain the benefit without

restitution to Plaintiff and the National Class and New York Subclass.

                                   REQUEST FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests relief against Defendants as set forth

below:

         1.     Certifying the proposed Nationwide Class, and New York Class;

         2.     Appointing Plaintiff as Class representative and her undersigned counsel as Class

counsel;

         3.     Awarding Plaintiff and the proposed Class members damages;

         4.     Awarding punitive damages to the extent permitted under New York and other

applicable law;



                                              - 68 -
        Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 69 of 70



       5.      Awarding restitution and disgorgement of Defendants’ revenues to Plaintiff and

the proposed Class members;

       6.      Awarding declaratory relief as permitted by equity, including directing

Defendants to identify, with Court supervision, the victims of their misconduct and pay them

restitution and disgorgement of all monies acquired by Defendants by means of any act or

practice declared by the Court to be unlawful;

       7.      Ordering Defendants to modify the recall of all Rock ’n Play Sleepers sold in the

United States to provide sufficient recompense to all Class members;

       8.      Ordering Defendants to engage in a corrective advertising campaign;

       9.      Awarding attorneys’ fees and costs; and

       10.     Granting such additional relief as the Court deems just and proper.

                                  JURY TRIAL DEMANDED


       Plaintiff demands a jury trial on all issues so triable.




                                               - 69 -
         Case 1:19-cv-00518-GWC Document 1 Filed 04/19/19 Page 70 of 70



Dated:        Buffalo, New York
              April 19, 2019

                                     s/Terrence M. Connors
                                     CONNORS LLP
                                     TERRENCE M. CONNORS, ESQ..
                                     tmc@connorsllp.com
                                     CAITLIN M. HIGGINS, ESQ.
                                     cmh@connorsllp.com
                                     KATHERINE G. HOWARD, ESQ.
                                     kgh@connorsllp.com
                                     1000 Liberty Building
                                     Buffalo, New York 14202
                                     (716) 852-5533

                                     WOLF HALDENSTEIN ADLER
                                     FREEMAN & HERZ LLP
                                     DEMET BASAR, ESQ.
                                     basar@whafh.com
                                     DANIEL TEPPER, ESQ.
                                     tepper@whafh.com
                                     KATE MCGUIRE, ESQ.
                                     mcguire@whafh.com
                                     270 Madison Avenue
                                     New York, New York 10016
                                     Telephone: (212) 545-4600

                                     FORCHELLI DEEGAN TERRANA
                                     A LIMITED LIABILITY PARTNERSHIP
                                     ELBERT F. NASIS, ESQ.
                                     ENasis@ForchelliLaw.com
                                     333 Earle Ovington Blvd., Suite 1010
                                     Uniondale, New York 11553
                                     Telephone: 516-248-1700


                                     Attorneys for Plaintiff and the [Proposed]
                                     Class




                                     - 70 -
